Exhibit 10.104

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

English Translation

Investment Agreement

Among

Koram Games Limited

(As the Seller)

And

HEROIC VISION HOLDINGS LIMITED

(As the Buyer)

And

Beijing Kunlun Technology Co., Ltd.

Guangzhou Kunlun Online Information Technology Co., Ltd.

Kunlun Korea Co., LTD

As the Warrantors

Signed on November 19, 2013



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

     2   

1.1

 

DEFINITIONS

     2   

1.2

 

INTERPRETATION

     2   

ARTICLE 2 SUBSCRIPTION AND ACCEPTANCE OF ORDINARY SHARES

     3   

2.1

 

ACCEPT SELLER SHARES

     3   

2.2

 

SUBSCRIBE THE SHARES TO BE SUBSCRIBED

     3   

2.3

 

CONSIDERATION AND PAYMENT

     3   

ARTICLE 3 PREREQUISITE

     4   

3.1

 

PREREQUISITE FOR THE BUYER TO AGREE TO CLOSE

     4   

3.2

 

PREREQUISITE FOR EACH WARRANTOR TO AGREE TO CLOSE

     5   

3.3

 

PREREQUISITE FOR THE BUYER TO AGREE TO PAY THE REMAINING CONSIDERATION

     6   

3.4

 

BEST REASONABLE EFFORT

     8   

ARTICLE 4 PROMISES OF EACH WARRANTOR PRIOR TO THE CLOSING AND THE PAYMENT OF THE
REMAINING CONSIDERATION

     8   

4.1

 

PROMISES OF EACH WARRANTOR PRIOR TO THE CLOSING

     8   

4.2

 

PROMISES OF EACH WARRANTOR PRIOR TO THE PAYMENT OF THE REMAINING CONSIDERATION

     9   

ARTICLE 5 CLOSING

     11   

5.1

 

CLOSING

     11   

5.2

 

OBLIGATIONS OF THE SELLER AT THE CLOSING

     11   

5.3

 

OBLIGATIONS OF EACH WARRANTOR AT THE CLOSING

     11   

5.4

 

OBLIGATIONS OF THE BUYER AT THE CLOSING

     12   

5.5

 

PAYMENT OF THE REMAINING CONSIDERATION

     13   

5.6

 

OBLIGATIONS OF THE SELLER AT THE PAYMENT OF THE REMAINING CONSIDERATION

     13   

5.7

 

OBLIGATIONS OF EACH WARRANTOR AT THE PAYMENT OF THE REMAINING CONSIDERATION

     13   

5.8

 

OBLIGATIONS OF THE BUYER AT THE PAYMENT OF THE REMAINING CONSIDERATION

     14   

5.9

 

DELIVERY UPON THE CLOSING

     14   

5.10

 

OBLIGATIONS AFTER THE PAYMENT OF THE REMAINING CONSIDERATION

     14   

ARTICLE 6 REPRESENTATION AND WARRANTY

     15   

6.1

 

REPRESENTATION AND WARRANTY OF EACH WARRANTOR

     15   

6.2

 

REPRESENTATION AND WARRANTY OF THE BUYER

     15   

ARTICLE 7 OTHER PROMISES

     15   

7.1

 

NON-COMPETITION AND NON-SOLICITATION

     15   

7.2

 

INCENTIVE PLAN OF MANAGEMENT

     17   

ARTICLE 8 TERMINATION

     17   

8.1

 

TERMINATION OF AGREEMENT

     17   

8.2

 

EFFECTIVENESS OF TERMINATION

     18   

8.3

 

CONTINUE TO BE EFFECTIVE

     18   

ARTICLE 9 INDEMNITY

     19   

9.1

 

INDEMNITY OBLIGATION OF WARRANTOR

     19   

9.2

 

BUYER’S OBLIGATION OF INDEMNIFICATION

     20   

9.3

 

OTHER REMEDIES

     20   

 

i



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

ARTICLE 10 CONFIDENTIALITY

     20   

10.1

 

CONFIDENTIALITY OBLIGATION

     20   

10.2

 

PERMITTED DISCLOSURE

     20   

ARTICLE 11 PUBLIC STATEMENT

     21   

ARTICLE 12 GENERAL PROVISIONS

     21   

12.1

 

EACH PARTY’S RESPONSIBILITY FOR TAX LIABILITY, COST AND EXPENSE

     21   

12.2

 

BINDING; TRANSFER

     21   

12.3

 

GOVERNING LAW

     21   

12.4

 

DISPUTE SETTLEMENT

     21   

12.5

 

AMENDMENT

     22   

12.6

 

NOTICE

     22   

12.7

 

FURTHER WARRANTY

     23   

12.8

 

ENTIRE AGREEMENT

     23   

12.9

 

SEVERABILITY

     23   

12.10

 

CUMULATIVE REMEDIES

     23   

12.11

 

COUNTERPARTS

     24   

 

Annex 1    Definitions Annex 2    Representations and Warranties Annex 3   
Reorganization Plan

 

ii



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Recitals

This Investment Agreement (“this Agreement”) is entered into on November 19,
2013 among and by the following Parties in Beijing, China:

 

(1) Koram Games Limited, a limited liability company established and existing
under the laws of Hong Kong (registered number: 1415564), with its registered
address located at Suite 1203, 12th Floor, Ruttonjee House, 11 Duddell Street,
Central, HongKong (the “Seller”);

 

(2) HEROIC VISION HOLDINGS HOLDINGS, a limited company established and existing
under the laws of British Virgin Islands (registered number: 1795916), with its
registered address located at P.O. Box 957, Offshore Incorporations Centre, Road
Town, Tortola, British Virgin Islands (the “Buyer”)

 

(3) Beijing Kunlun Technology Co., Ltd., a limited liability company established
and existing under Chinese laws (registered number: 110108010907077), with its
legal representative as Zhou Yahui, and the registered address located at 605E,
Tower B, No. 118 Zhichun Road, Haidian District, Beijing (“Kunlun Beijing”);

 

(4) Guangzhou Kunlun Online Information Technology Co., Ltd., a limited
liability company established and existing under Chinese laws (registered
number: 440106000147934), with its legal representative as Zhou Yahui, and the
registered address located at 3F, 44-46 Jianzhong Road, Tianhe District,
Guangzhou, Guangdong Province (“Kunlun Guangzhou”);

 

(5) Kunlun Korea Co., LTD, a limited company established and existing under the
Korean laws (registered number: 2148870398). with its registered address located
at 10F823Bldg, 823-16 Yeoksam-Dong, Gang-nam Gu (“Kunlun Korea”).

The above Parties are called collectively as the “Parties” and respectively as a
“Party”. The Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea are
called collectively as “Warrantors” and respectively as a “Warrantor”.

WHEREAS,

 

(1) From the Signature Date on, the Seller, Kunlun Beijing, Kunlun Guangzhou and
Kunlun Korea hold the target asset and run RaidCall voice service and other
related businesses of each Warrantor (“Target Business”). Target asset refers to
all assets required by the operation of the Target Business, including all the
tangible or intangible assets, real estate or private properties, employees and
qualifications held, owned or controlled by each Warrantor that are to be
transferred to the Hong Kong company according to Article 3.3.1, and including
all the assets and employees listed in Annex 4 as well as the additions, changes
or modifications agreed in writing by the Buyer and the Seller from time to
time. The Seller, Kunlun Guangzhou and Kunlun Korea are subsidiaries wholly
owned by Kunlun Beijing.

 

(2) The Seller shall, in five (5) business days upon the conclusion of this
Agreement, set up a limited company (“Target Company”) in British Virgin Islands
according to the laws thereof, the equity structure of which shall follow the
below structure at its establishment:

 

Category

   Authorized Stock      Share Issued      Face Value      Shareholder

Ordinary Share

   USD 50,000         7,500         USD 1.00 per share       Seller

 

1



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

(3) The Buyer intends to, according to this Agreement

 

  (i) Buy from the Seller, and the Seller agrees to transfer 3,750 ordinary
shares of the Target Company it held (“Seller Shares”) to the Buyer; and

 

  (ii) Subscribe from the Target Company, and the Target Company agrees to issue
2,500 ordinary shares (“Shares to be Subscribed”) to the Buyer.

 

(4) After closing (the Payment Date of the Remaining Consideration included),
the Buyer will hold 62.5% shares of the Target Company (fully diluted).

 

(5) The Parties agree that, after the procedures of the reorganization plan are
completed,

 

  (i) The Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea have
transferred the Target Business in the Hong Kong company and WFOE to enable the
Hong Kong company to run the Target Business only with the target assets after
the closing in the same form and scale with the Seller, Kunlun Beijing, Kunlun
Guangzhou and Kunlun Korea operated prior to the Closing Date.

 

  (ii) The Target Company holds 100% stock rights of the Hong Kong company; and

 

  (iii) The Hong Kong company holds 100% stock rights of WFOE.

The Parties therefore reach the following agreement as to the transaction
hereunder on the basis of equality and negotiation:

Article 1 Definitions and Interpretation

 

1.1 Definitions

Unless otherwise specified in the context, the terms herein in bold shall have
the meaning with those listed in Annex 1.

 

1.2 Interpretation

 

1.2.1 Any reference to the Agreement includes annexes and appendixes that are
inseparable from the Agreement. “Hereof”, “hereunder”, “herein” and other words
with similar meanings shall refer to the entire Agreement other than some
article, schedule, annex or appendix. Any reference to any document (including
the Agreement) shall be interpreted as the document amended, consolidated,
supplemented, updated or superseded from time to time. Unless otherwise
specified, (i) any annex or appendix mentioned shall refer to corresponding
annex or appendix hereto, and (ii) any article mentioned shall refer to
corresponding article in the main body of the Agreement.

 

1.2.2 “Including” used herein shall be interpreted as “including but not
limited”.

 

1.2.3 Any reference to any Party to the Agreement or any other agreement or
document shall be interpreted as including such Party’s successor or authorized
transferee.

 

2



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

1.2.4 “Person” shall include natural person, business office, company,
government authority, joint operational project, partnership, committee,
unincorporated organization, trust, corporation or other entity (regardless of
independent legal entity status).

Article 2 Subscription and Acceptance of Ordinary shares

 

2.1 Accept Seller Shares

Subject to the terms and conditions of this Agreement and dependent upon the
representations and warranties of this Agreement and other transaction
documents, the Seller agrees to sell and transfer to the Buyer, and the Buyer
agrees to purchase and accept the Seller Shares from the Seller.

 

2.2 Subscribe the Shares to be Subscribed

Subject to the terms and conditions of this Agreement and dependent upon the
representations and warranties of this Agreement and other transaction
documents, the Target Company agrees to issue to the Buyer, and the Buyer agrees
to subscribe the shares to be subscribed from the Target Company.

 

2.3 Consideration and Payment

 

2.3.1 The Buyer shall pay the Seller a total consideration of USD 30,000,000 or
equivalent RMB amount deducting the accounts payable (“Transfer Consideration”)
for the shares to be transferred. The Buyer shall, on the Closing Date and
through bank transfer, transfer USD 10,000,000 or equivalent amount of RMB
(determined according to the middle rate of the exchange rate of USD against RMB
published by the People’s Bank of China on its official website on the fifth
(5th) business day before the Closing Date) to the trust account designated
jointly by the Seller and the Buyer at least three (3) business days prior to
the Closing Date in writing (the “Initial Transfer Consideration”). The Buyer
shall, on the Payment Date of the Remaining Consideration and through bank
transfer, transfer USD 20,000,000 or equivalent amount of RMB deducting accounts
payable (determined according to the middle rate of the exchange rate of USD
against RMB published by the People’s Bank of China on its official website on
the fifth (5th) business day before the Payment Date of the Remaining
Consideration) to the account designated at least three (3) business days prior
to the Payment Date of the Remaining Consideration in writing (“the Remaining
Transfer Consideration”). The Initial Transfer Consideration in the trust
account shall be transferred to such account designated by the Seller at the
same time on the Payment Date of the Remaining Consideration.

 

2.3.2 The Buyer shall pay the Target Company a total consideration of USD
20,000,000 (or equivalent RMB amount) as the subscription consideration for the
Shares to be Subscribed. The Buyer shall, on the Closing Date and through bank
transfer, transfer USD 1 or equivalent amount of RMB (determined according to
the middle rate of the exchange rate of USD against RMB published by the
People’s Bank of China on its official website on the fifth (5th) business day
before the Closing Date) to the account designated by the Target Company at
least three (3) business days prior to the Closing Date in writing, and shall,
on the Payment Date of the Remaining Consideration and through bank transfer,
transfer USD 19,999,999 or equivalent amount of RMB (determined according to the
middle rate of the exchange rate of USD against RMB published by the People’s
Bank of China on its official website on the fifth (5th) business day before the
Closing Date) to the account designated by the Target Company at least three
(3) business days prior to the Payment Date of the Remaining Consideration in
writing (“the Remaining Subscription Consideration”).

 

3



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Article 3 Prerequisite

 

3.1 Prerequisite for the Buyer to Agree to Close

The Buyer agrees to close on the premise that each Warrantor shall, and shall
make every reasonable effort to, urge other Parties to fulfill the conditions of
this article on or before the Closing Date, and such fulfillment shall be to the
satisfaction of the Buyer, unless such fulfillment is exempted by the Buyer in
writing (fully exempted or partly exempted by additional exemption conditions).

 

3.1.1 The legally establishment and valid existence of the Target Company: the
Seller has acquired all permissions, certificates and certifications proving the
legally establishment and valid existence of the Target Company, and has
provided reasonable satisfactory evidence to the Buyer to demonstrate that it is
duly organized and validly existing.

 

3.1.2 Confirmatory due diligence: The due diligence result of various aspects
(including business, technology, finance and law) of Target Business, target
asset and target group and others shall be to the satisfaction of the Buyer, or
all major issues of such due diligence have been remedied by each Warrantor with
the method that the Buyer is satisfied.

 

3.1.3 Closing warranty and the warranty on the Target Business and target asset
made by each Warrantor are accurate: All the closing warranties each Warrantor
made in Part I of Annex 2 and all the warranties made in relation with the
Target Business and target asset in Part III of Annex 2 are, on the date of this
Agreement (if related to the Target Company, the establishment date of the
Target Company shall prevail) and every single day before the Closing Date
(included), real, accurate and intact in all aspects as if such closing
warranties are made on such every single day.

 

3.1.4 Representations and warranties made by each Warrantor are accurate: All
the representations and warranties each Warrantor made in Part IV of Annex 2
are, on the date of this Agreement and every single day before the Closing Date
(included), real, accurate and intact in all aspects as if such closing
warranties are made on such every single day.

 

3.1.5 Fulfillment: The Seller and each Warrantor have fulfilled and followed all
the agreements, commitments, obligations and conditions included in each
transaction document that they should have been fulfilled or followed on or
before the closing, including the conditions listed in this Article 3.1 and the
commitments listed in Articles 4 and 7.

 

3.1.6 Delivery of closing document: The Seller and the Target Company have
fulfilled their obligations at closing on or before the Closing Date according
to Articles 5.2 and 5.3.

 

3.1.7 Consent: All the consent required for the transaction (including the
approval from competent government departments) shall have been obtained (no
condition unacceptable by the Buyer has been added) and remain fully valid.

 

3.1.8 Company procedures: The board of directors and Shareholders’ Meeting of
the Seller and the Target Company shall pass necessary resolutions to approve
the proposed transaction under the transaction document, and approve the
conclusion, delivery and performance of each transaction document to which it is
a party.

 

3.1.9 No material adverse effect: There is no event that will impose material
adverse effect on the Target Business, target asset and the Target Company.

 

3.1.10 No adverse procedure: There is no person that threatens to raise or has
raised an appeal or pending appeal that (1) tries to limit, prevent or seriously
influence each Warrantor to own or manage all or any major part of its business
or asset (including Target Business or target asset), or forces each Warrantor
to dispose all or any major part of its business or asset, or (2) tries to exert
or confirm limit on the fulfillment of the transaction or the capacity of the
Seller to validly exercise its ownership over the stock rights of the Target
Company, and forces it to dispose any part of its stock rights in the Target
Company.

 

4



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

3.1.11 No adverse law change: There is no appeal raised by any government
department or any change that is suggested, promulgated, implemented, released,
or issued by any government department, or to any applicable law deemed
applicable to the transaction or the interpretation of existing law, and such
change, through reasonable judgment, will directly or indirectly restrict the
fulfillment of the transaction in major aspects or lead to any consequence
mentioned in Article 3.1.10

 

3.1.12 Director, legal representative and supervisor: The Target Company shall
have only two (2) directors, and the remaining directors shall have respectively
submitted their written resignation letter and the commitment letter signed by
them stating their waiver of all rights and claims on the Target Company, and
such resignation letter and commitment letter shall become effective as of the
Closing Date. The three (3) personnel designated by the Buyer have been properly
appointed as directors of the Target Company and such appointment shall become
effective as of the Closing Date, and such new directors have submitted required
registration to relevant department of British Virgin Islands for the record
properly.

 

3.1.13 Bank account and signatory: The signatory of the Target Company for the
present bank account (if any) shall have been dismissed, and a new signatory
nominated by the Buyer shall have been appointed properly for the bank account
owned by the Target Company on the Closing Date.

 

3.1.14 Articles of Association of the Target Company: The Target Company shall
have passed the amended and restated Articles of Association of the Target
Company with the format and content satisfied by the Buyer (“Articles of
Association of the Target Company”)

 

3.1.15 Relevant registration proxy of the Target Company: The contact in charge
of contacting relevant registration proxy of the Target Company has been changed
to the personnel designated by the Buyer.

 

3.2 Prerequisite for each Warrantor to Agree to Close

Each Warrantor agrees to close on the premise that the Buyer shall be able to
fulfill the conditions of this Article on or before the Closing Date, and such
fulfillment shall be to the satisfaction of the Seller, unless such fulfillment
is exempted by the Seller in writing (fully exempted or partly exempted by
additional exemption conditions).

 

3.2.1 Warranties made by the Buyer are accurate: All the warranties the Buyer
made in Part V of Annex 2 are, on the date of this Agreement and every single
day before the Closing Date (included), real, accurate and intact in all aspects
as if such Buyer warranties are made on such every single day.

 

3.2.2 Fulfillment: The Buyer has fulfilled and followed all the agreements,
commitments, obligations and conditions included in each transaction document
that it should have been fulfilled or followed on or before the closing,
including the conditions listed in this Article 3.2.

 

3.2.3 Closing document: The Buyer has provided all closing documents on or
before the Closing Date according to Article 5.4.

 

3.2.4 Consent: All the consent required for the transaction (including the
approval from competent government departments) shall have been obtained (no
condition unacceptable by the Seller has been added) and remain fully valid.

 

5



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

3.3 Prerequisite for the Buyer to Agree to Pay the Remaining Consideration

The Buyer agrees to pay the remaining consideration on the premise that each
Warrantor shall, and shall make every reasonable effort to, urge other Parties
to fulfil the conditions of this Article on or before the Payment Date of the
Remaining Consideration, and such fulfillment shall be to the satisfaction of
the Buyer, unless such fulfillment is exempted by the Buyer in writing (fully
exempted or partly exempted by additional exemption conditions).

 

3.3.1 Complete the reorganization plan procedures:

 

(a) Each Warrantor has already completed the procedures listed in the
reorganization plan and has provided proof to the Buyer to its satisfaction,
including transfer of Target Business to the Hong Kong company and WFOE without
any encumbrance and the target asset, permission, certificates and
certifications (including those listed in Annex 7) required by or related to all
the Target Business held, owned or controlled by each Warrantor, in which:
(i) the staffs of the Target Business have terminated their labor contracts
properly with the Seller, Kunlun Beijing, Kunlun Guangzhou or Kunlun Korea, and
quitted all charges related to the termination of labor relationship (including
indemnification) under the condition that the length of service is calculated
continuously, and shall sign new labor contracts, confidentiality agreement and
non-competition agreement with the Hong Kong company or WFOE; (ii) a tripartite
agreement has been signed by the relevant parties of the Original Contract, the
Seller and the Hong Kong company on the transfer of relevant rights and
obligations for the business contract in the target asset; (iii) the
registration of software copyright and domain name in the target asset has been
transferred to Hong Kong company or WFOE.

 

(b) The Hong Kong company and WFOE has obtained all permissions, certificates
and certifications to prove that the procedures in the reorganization plan has
been completed, and has provided evidence to the Buyer to its satisfaction
proving that the Hong Kong company and WFOE can run the Target Business with the
target assets in the same form and scale with the Seller, Kunlun Beijing, Kunlun
Guangzhou and Kunlun Korea operated prior to the Payment Date of Remaining
Consideration, including the permissions, certificates and certifications set
forth in Annex 7.

 

3.3.2 Confirmatory due diligence: The due diligence result of various aspects
(including business, technology, finance and law) of Target Business, target
asset and target group and others shall be to the satisfaction of the Buyer, or
all major issues of such due diligence have been remedied by each Warrantor with
the method that the Buyer is satisfied.

 

3.3.3 Warranties on the payment of the remaining consideration are accurate: All
the warranties on the payment of the remaining consideration each Warrantor made
in Part II of Annex 2 and all the warranties made in relation with the Target
Business and target asset in Part III of Annex 2 are, on the date of this
Agreement and every single day before the Payment Date of the Remaining
Consideration (included), real, accurate and intact in all aspects as if such
warranties on the payment of the remaining consideration are made on such every
single day.

 

3.3.4 Representations and warranties made by each Warrantor are accurate: All
the representations and warranties each Warrantor made in Part IV of Annex 2
are, on the date of this Agreement and every single day before the Payment Date
of the Remaining Consideration (included), real, accurate and intact in all
aspects as if such representations and warranties are made on such every single
day.

 

3.3.5 Fulfillment: The Seller and each Warrantor have fulfilled and followed all
the agreements, commitments, obligations and conditions included in each
transaction document that they should have fulfilled or followed on or before
the payment of the remaining consideration, including the conditions listed in
this Article 3.3 and the commitments listed in Articles 4 and 7.

 

6



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

3.3.6 Deliver the remaining consideration payment document: The Seller and the
Target Company have fulfilled their obligations at the payment of the remaining
consideration on or before the Payment Date of the Remaining Consideration
according to Articles 5.6 and 5.7.

 

3.3.7 Consent: All the consent required for the transaction (including the
approval from competent government departments) shall have been obtained (no
condition unacceptable by the Buyer has been added) and remain fully valid.

 

3.3.8 Company procedures: The board of directors and shareholders’, meeting of
each Warrantor shall pass necessary resolutions to approve the proposed
transaction under the reorganization plan to which it is a party;

 

3.3.9 No material adverse effect: There is no event that will impose material
adverse effect on the Target Business, target asset and the Target Group.

 

3.3.10 No adverse procedure: There is no person that threatens to raise or has
raised an appeal or pending appeal that (1) tries to limit, prevent or seriously
influence each Warrantor to own or manage all or any major part of its business
or asset (including Target Business or target asset), or forces each Warrantor
to dispose all or any major part of its business or asset, or (2) tries to exert
or confirm limit on the fulfillment of the transaction or the capacity of the
Seller to validly exercise its ownership over the stock rights of the Target
Company, and forces it to dispose any part of its stock rights in the Target
Company.

 

3.3.11 No adverse law change: There is no appeal raised by any government
department or any change that is suggested, promulgated, implemented, released,
or issued by any government department, or to any applicable law deemed
applicable to the transaction or the interpretation of existing law, and such
change, through reasonable judgment, will directly or indirectly restrict the
fulfillment of the transaction in major aspects or lead to any consequence
mentioned in Article 3.3.10

 

3.3.12 Director, legal representative and supervisor: The three (3) directors of
Hong Kong company and the present legal representative of WFOE, the three
(3) directors and the only supervisor should have been appointed properly as the
designated personnel of the Buyer, and such legal representative, directors and
supervisor have been registered with Hong Kong Companies Registry and competent
industrial and commercial department of China for the record.

 

3.3.13 Bank account and signatory: Personnel nominated by the Buyer shall have
been appointed as the signatory of the present bank account (if any) of the Hong
Kong company and WFOE, and relevant E-bank key has been handed over to such
personnel.

 

3.3.14 Articles of Association: The Hong Kong company and WFOE shall have passed
an Articles of Association of the Hong Kong company and WFOE with the format and
content satisfied by the Buyer (collectively as “Articles of Association of Each
Group” together with the above “Articles of Association of the Target Company”).

 

3.3.15 Labor contract, confidentiality agreement and non-competition agreement:
The Hong Kong company or WFOE shall sign labor contract, confidentiality
agreement and non-competition agreement with each staff of the Target Business.
If the employees of the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun
Korea engaging in the work related to the Target Business are not included in
the target asset before restructuring, they shall have signed proper
confidentiality agreement and non-competition agreement with the Seller, Kunlun
Beijing, Kunlun Guangzhou, Kunlun Korea and the Target Company to ensure that
they will keep the information related to the Target Business confidential and
that they will not engage in any business identical or similar with the Target
Business.

 

7



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

3.3.16 Relevant registration proxy of the Hong Kong company and WFOE: The
contact in charge of contacting relevant registration proxy of the Hong Kong
company and WFOE has been changed to the personnel designated by the Buyer.

 

3.3.17 Information technology, registered player information and history
operation data: The Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea
shall have handed all the information technology of the Target Business
(including but not limited to the software under development), registered player
information, history operation data and code backup over to the Target Company
and have deleted them so that no backup is left.

 

3.3.18 Business cooperation agreement: Taiwan Molly Digit Marketing Co., Ltd.
has signed a business cooperation agreement with the Hong Kong company.

 

3.4 Best Reasonable Effort

The Buyer and each Warrantor shall cooperate with each other to, with their best
reasonable effort, adopt or urge other Parties to adopt necessary, proper or
wise actions to accomplish the proposed transaction hereunder according to this
Agreement and applicable laws (including completing the closing and the
remaining consideration payment conditions to be completed by them under
Articles 3.1 to 3.3, and obtaining or delivering the closing and the remaining
consideration payment documents listed in Articles 5.2 to 5.7), including to
prepare and submit all documents as soon as possible to finish all necessary
notices, reports, submissions and other records, and to obtain all the consent
required to accomplish the proposed transaction hereunder as soon as possible.

Article 4 Promises of each Warrantor prior to the Closing and the payment of the
remaining consideration

 

4.1 Promises of each Warrantor prior to the Closing

 

4.1.1 Limitation of activities: Unless agreed in writing by the Buyer and
required for the completion of proposed transactions hereunder or under other
transaction documents or otherwise provided herein, each Warrantor warrants to
the Buyer individually and jointly that:

 

  (a) The Seller and each Warrantor will not exercise its shareholder’s rights
of the Target Company prior to the Closing or perform any act which may affect
the assessment or value of stock rights of the target group or Target Business
and relevant business as well as target assets, including the conclusion of any
agreement or promise which may result in encumbrances on any share or Target
Business and relevant business of the Target Company and target assets held by
the Seller;

 

  (b) Prior to the Closing, the Target Company will not:

 

  (i) Amend its organizational documents;

 

  (ii) Change the management structure of the Company;

 

  (iii) Change its capital or declare, withdraw or pay any dividend or make
other assignment in connection with its securities (whether in cash, share,
property or its portfolios), or redeem, repurchase or acquire any security in
any other manner, or propose an offer to redeem, repurchase or acquire any
security in any other manner;

 

  (iV) (1) Issue, pay or sell, or authorize the issuance, payment or sale of any
security, or (2) Modify any term of any security (whether by merger, acquisition
or otherwise);

 

  (V) Exist any capital expenditure, obligation or responsibility with respect
to an amount exceeding RMB 300,000 in a transaction or a series of similar or
relevant transactions;

 

  (vi) Directly or indirectly acquire any asset, security, property, interest or
business (whether by merger, consolidation, equity or assets acquisition or
otherwise);

 

8



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

  (vii) Sell, lease or otherwise assign its any asset, security, property,
interest or business, or create or incur any encumbrance on it;

 

  (viii) Provide any loan, advance payment or capital contribution to any other
person, or invest in such person (excluding any advance payment in normal
business activities);

 

  (ix) Create, incur or undertake any borrowing or security; allow the existence
of any borrowing or security or otherwise assume responsibility for any
borrowing or security;

 

  (x) Conclude any agreement or make any promise on any assignment of
intellectual property rights to a third party, or any approval of the use of
intellectual property rights by a third party;

 

  (xi) Change accounting policies or methods, except its auditor agrees that it
is required by the simultaneous change of any US Generally Accepted Accounting
Principles or China Generally Accepted Accounting Principles;

 

  (xii) Reconcile, put forward or propose reconciliation in connection with the
following matters: (1) any action, inquiry, arbitration, procedure or other
claims involved in or against Target Business and target assets; or (2) any
action, arbitration, procedure or dispute related to the proposed transaction
herein;

 

  (xiii) Make or change any tax election, change any annual tax accounting
period, adopt or change any tax accounting method, modify any tax declaration or
submit the request for tax refund, reach any settlement agreement, reach a
compromise on the claim for reimbursement, audit or assessment of tax, waive any
tax refund, set off or otherwise cut the right of claim for tax obligations
(unless agreed by the Buyer); or

 

  (xiv) Agree, resolve or promise to perform any of the above-mentioned acts.

 

4.1.2 Complete the conditions precedent to the Closing: each Warrantor shall use
all its reasonable endeavors to cause the completion of conditions precedent to
the Closing as agreed in Article 3.1, including (1) take actions necessary to
ensure the execution, delivery and performance of documents concerning any
precedent condition to which each Warrantor is a party; and (ii) cause each
Warrantor to adopt the shareholders resolutions and board resolutions, so as to
approve the transactions described herein (including the reorganization plan),
and amend and/or adopt the Articles of Association of the Target Company and all
relevant transaction documents.

 

4.1.3 Trademark: each Warrantor shall employ its best efforts to cause the Hong
Kong company or WFOE to submit an application for the registration of the word
Raidcall and graphic LOGO trademark to the competent authority for trademark
registration, and the Buyer agrees to employ its reasonable efforts to assist
the Hong Kong company or WFOE in the submission of such application. If the Hong
Kong company or WFOE fails to submit such application prior to the Closing or
the payment of the remaining consideration, each Warrantor promises to ensure
that the Hong Kong company or WFOE will submit such application after the
payment of the remaining consideration.

 

4.2 Promises of each Warrantor prior to the payment of the remaining
consideration

 

4.2.1 Conduct the Target Business as usual: from the date of signing to the date
of payment of the remaining consideration, except as required by the
reorganization plan or transactions, each Warrantor undertakes with the Buyer
individually and jointly that it will: (i) continue the operation of Target
Business in the same form and scale as those of previous operation and abide by
all the contracts which it concluded with respect to the Target Business and
target assets and applicable laws; (ii) keep the completeness of existing
operating organization of group companies; (iii) ensure the validity of consents
of government authority in the place where all its Target Business and target
assets are operated and obtain any consent not obtained and necessary for group
companies to conduct the Target Business; (iv) ensure that the group companies
pay all due debts or taxes; (v) maintain the target assets in current scale;
(vi) with respect to the Target Business, maintain the provision of service by
the management personnel and employees; (vii) with respect to the Target
Business, maintain good relations with relevant consumers, show host,
distributors, suppliers of the server and bandwidth and other parties with which
it has major business relationships, and maintain the continuity of target
targets, without disruption of services due to the transfer of contracts or
change in the server; and (viii) with respect to the Target Business, keep the
books and records relating to it in the manner consistent with the previous one.

 

9



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

4.2.2 Limitation of activities: Without limiting the foregoing Article 4.2.1,
unless agreed in writing by the Buyer and required for the completion of
proposed transactions hereunder or under other transaction documents or
otherwise provided herein, each Warrantor warrants to the Buyer individually and
jointly that the Seller and each Warrantors will not perform any act in any
manner which may affect the Target Business and relevant business as well as
target assets prior to the payment of the remaining consideration, including the
conclusion of any agreement or promise which may result in encumbrances on any
Target Business, relevant business and target assets, and any act of disposition
of target assets (except as required during normal business process).

 

4.2.3 The debts of Target Business and target assets prior to the completion of
reorganization plan: each Warrantor warrants to the Buyer that the relevant
responsibilities prior to the assignment of Target Business and target assets to
relevant group companies in accordance with the reorganization plan (including
any debt, potential tax burden, potential responsibility to pay the social
insurance and housing fund or other responsibilities) will not be transferred to
the group companies but be undertaken by the Seller, Kunlun Beijing, Kunlun
Guangzhou or Kunlun Korea.

 

4.2.4 Assist in the confirmatory due diligence: each Warrantor shall use all its
reasonable endeavors to assist the Purchaser in conducting and completing the
confirmatory due diligence.

 

4.2.5 Complete the reorganization plan: each Warrantor shall use all its
reasonable endeavors to assist and promote the completion of and complete the
procedures listed in the reorganization plan.

 

4.2.6 Complete the conditions precedent to the payment of the remaining
consideration: each Warrantor shall use all its reasonable endeavors to cause
the completion of conditions precedent to the payment of the remaining
consideration as agreed in Article 3.3, including (1) take actions necessary to
ensure the execution, delivery and performance of documents concerning any
precedent condition to which each Warrantor is a party; and (ii) cause each
Warrantor to adopt the shareholders resolutions and board resolutions, so as to
approve the transactions described herein (including the reorganization plan),
and amend and/or adopt the articles of association of the groups and all
relevant transaction documents.

 

4.2.7 Intangible assets: introduce three software under research and development
in the target assets, store them in the research and development server, conduct
trial operation prior to the Closing and backup them to a hard disk.

 

10



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Article 5 Closing

 

5.1 Closing

The Closing shall be carried out within five (5) business days upon the
satisfaction or exemption of all precedent conditions listed in Article 3.1 and
3.2 in Beijing, China, or at any other time, on any other date or in any other
place otherwise jointly agreed in writing by the Seller and the Buyer (“Closing
Date”).

 

5.2 Obligations of the Seller at the Closing

The Seller shall or causes other parties to deliver the originals of the
following documents to the Buyer at or prior to the Closing (unless otherwise
specified below):

 

5.2.1 The instrument of transfer duly signed by the Seller on the transfer of
the Seller Shares to the Buyer;

 

5.2.2 The share certificate on the Seller Shares held by the Seller, to be
forwarded to the Target Company for deregistration;

 

5.2.3 The certificate signed by the authorized representative of the Seller with
the date being the Closing Date (the contents of which shall be reasonably
satisfactory to the Buyer), with the precedent conditions listed in Article 3.1
confirmed to have been satisfied;

 

5.2.4 The Shareholder Agreement duly signed by the Seller;

 

5.2.5 The copies of shareholders resolutions and board resolutions of the Seller
required for the Seller’s conclusion of this Agreement and transaction documents
and completion of proposed transactions under transaction documents, including
the consent and approval to (i) execute all transaction documents; (ii) sell the
Seller Shares; (iii) issue the shares to be subscribed; (iv) allow the rest of
directors in excess of two (2) ones to resign position in the Target Company;
(v) assign three (3) appointed persons of the Buyer to serve as directors of the
Target Company; (vi) revoke the signatory of current bank account (if any) of
the Target Company, and with respect to the bank account owned by the Target
Company on the Closing Date, assign a new signatory of bank account nominated by
the Buyer; (vii) accept the copy of Articles of Association of the Target
Company, the authenticity and completeness of which shall be certified by a
director of the Seller; and

 

5.2.6 The supporting documents proving that the personnel of the Seller signing
this Agreement have been duly authorized and are entitled to sign this Agreement
on behalf of the Seller, including the resolutions of the shareholders’ meeting
and/or board of directors issued by the Seller with respect to such
authorization.

 

5.3 Obligations of each Warrantor at the Closing

Each Warrantor shall or causes the Target Company or other parties to deliver
the originals of the following documents to the Buyer at or prior to the Closing
(unless otherwise specified below).

 

5.3.1 The share certificates duly signed and issued by the Target Company on the
SellerShares and shares to be subscribed under the Purchaser’s name;

 

5.3.2 The copy of register of shareholders certified by the company secretary of
the Target Company, indicating that the Buyer has become the shareholder of the
Seller Shares and Shares to be Subscribed;

 

5.3.3 The certificate signed by the authorized representative of each Warrantor
with the date being the Closing Date (the contents of which shall be reasonably
satisfactory to the Buyer), with the precedent conditions listed in Article 3.1
confirmed to have been satisfied;

 

5.3.4 The Shareholder Agreement duly signed by the Target Company;

 

5.3.5 Other transaction documents duly signed by each Warrantor and other
documents required for the completion of proposed transactions under transaction
documents (the contents and form of which shall be reasonably satisfactory to
the Buyer);

 

11



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

5.3.6 Evidence reasonably satisfactory to the Buyer, to prove that the Target
Company has adopted the articles of association;

 

5.3.7 The supporting document proving that the Target Company has properly filed
with relevant departments of British Virgin Islands corresponding changes in the
registration particulars of the articles of association of Target Company and
registered for the record as required by the relevant registration agent of
Target Company (such supporting document may be sent by the registration agent
of Target Company by e-mail);

 

5.3.8 The copies of resolutions of shareholders’ meeting and board of directors
of each Warrantor (excluding the Seller) required for each Warrantor’s
(excluding the Seller) conclusion of this Agreement and transaction documents
and completion of proposed transactions under transaction documents (including
the consent and approval to execute all relevant transaction documents), the
authenticity and completeness of which shall be certified by a director of each
Warrantor;

 

5.3.9 The written resignation letters and commitment letters duly signed on a
waiver of all claims against the Target Company from the rest of directors in
excess of two (2) directors effective on the Closing Date of the Target Company;

 

5.3.10 The supporting document proving that the personnel of each Warrantor
signing this Agreement have been duly authorized by each Warrantor and are
entitled to sign this Agreement on behalf of each Warrantor, including the
resolutions of the shareholder’s meeting and board of directors issued by each
Warrantor with respect to such authorization.

 

5.3.11 The official seal, financial seal and contract seal of the Target Company
and other seals representing the Target Company;

 

5.3.12 All the company’s books, registers of shareholders and directors,
articles of association, certificate of incorporation, accounting records and
other records of the Target Company since its establishment, including without
limitation to check books, labor contracts, all historical files and payroll
records, social welfare and insurance settlement, capital verification reports,
resolutions and minutes of the shareholders’ meeting and board of directors, and
all government approval documents, certificates, licenses and notices; the
authenticity and completeness of such books and records shall be certified by a
director of the Target Company, and it shall be acknowledged and confirmed that
all such books and records of the Target Company are restored in the
registration address of the Target Company;

 

5.3.13 With respect to the bank account owned by the Target Company on the
Closing Date, the record demonstrating that the new signatory of bank account
nominated by the Buyer has obtained the signature card of the bank account
properly appointed;

 

5.3.14 The contact person responsible for contacting the relevant registration
agent of the Target Company has been changed to a person appointed by the Buyer;
and

 

5.3. The certificates and licenses listed in Annex 7 and other certificates and
licenses set forth in accordance with Article 3.1.1.

 

5.4 Obligations of the Buyer at the Closing

At or prior to the Closing, the Buyer shall:

 

5.4.1 Transfer the Initial Transfer Consideration into the escrow account in
accordance with the provisions of Article 2.3.1;

 

5.4.2 Pay the Target Company USD 1 or equivalent RMB in accordance with the
provisions of Article 2.3.2;

 

5.4.3 Deliver the Shareholder Agreement duly signed by the Buyer;

 

12



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

5.4.4 Deliver the certificate signed by the authorized representative of the
Buyer with the date being the Closing Date (the contents of which shall be
reasonably satisfactory to the Seller), with the precedent conditions listed in
Article 3.2 confirmed to have been satisfied; and

 

5.4.5 The copies of shareholders resolutions and board resolutions of the Buyer
required for the Buyer’s conclusion of this Agreement and transaction documents
and completion of proposed transactions under transaction documents, the
authenticity and completeness of which shall be certified by a director of the
Buyer;

 

5.5 Payment of the remaining consideration

The payment of the remaining consideration shall be carried out within five
(5) business days upon the satisfaction or exemption of all precedent conditions
listed in Article 3.3 in Beijing, China, or at any other time, on any other date
or in any other place otherwise jointly agreed in writing by the Seller and the
Buyer (“Payment Date of the Remaining Consideration”).

 

5.6 Obligations of the Seller at the payment of the remaining consideration

The Seller shall or causes other parties to deliver the originals of the
following documents to the Buyer at or prior to the payment of the remaining
consideration (unless otherwise specified below):

 

5.6.1 The certificate signed by the authorized representative of the Seller with
the date being the Payment Date of the Remaining Consideration (the contents of
which shall be reasonably satisfactory to the Buyer), with the precedent
conditions listed in Article 3.3 confirmed to have been satisfied;

 

5.7 Obligations of each Warrantor at the payment of the remaining consideration

Each Warrantor shall cause the group companies or other parties to deliver the
originals of the following documents to the Buyer at or prior to the payment of
the remaining consideration (unless otherwise specified below):

 

5.7.1 The certificate signed by the authorized representative of each Warrantor
with the date being the Payment Date of the Remaining Consideration (the
contents of which shall be reasonably satisfactory to the Buyer), with the
precedent conditions listed in Article 3.3 confirmed to have been satisfied;

 

5.7.2 The documents duly signed by each Warrantor and required for the
completion of proposed transactions under transaction documents (including the
reorganization plan) (the contents and form of which shall be reasonably
satisfactory to the Buyer);

 

5.7.3 Provide the evidence reasonably satisfactory to the Buyer, to prove that
the Hong Kong company and WFOE have adopted their articles of association,
applied for approval of and/or registration for such articles of association
with the Companies Registry in Hong Kong, China’s competent administrative
department for industry and commerce and China’s commercial administrative
department, and carried out registration procedures for the record as required
by relevant registration agent;

 

5.7.4 The resolutions of shareholders’ meeting and board of directors of each
Warrantor (excluding the Seller) required for each Warrantor’s (excluding the
Seller) completion of proposed transactions under transaction documents
(including the consent and approval);

 

5.7.5 The official seal, financial seal and contract seal of the Hong Kong
company and WFOE and other seals representing the Hong Kong company and WFOE;

 

5.7.6 The certificates and licenses listed in Annex 7 and other certificates and
licenses set forth in accordance with Article 3.3.1;

 

5.7.7 The list of relevant assigned target assets received by the Hong Kong
company on or prior to the Payment Date of the Remaining Consideration (the
contents of which shall be reasonably satisfactory to the Buyer);

 

13



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

5.7.8 The list of relevant assigned target assets received by WFOE on or prior
to the Payment Date of the Remaining Consideration (the contents of which shall
be reasonably satisfactory to the Buyer); and

 

5.7.9 The confirmation letter signed by the Seller, Kunlun Beijing, Kunlun
Guangzhou and Kunlun Korea, confirming that the backup of all the information
technologies related to the Target Business (including without limitation to the
software still under development), information of registered players, historical
operational data and code have been given to the Target Company and deleted and
there exists no backup.

 

5.8 Obligations of the Buyer at the payment of the remaining consideration

At or prior to the payment of the remaining consideration, the Buyer shall:

 

5.8.1 Pay the remaining transfer consideration in accordance with the provisions
of Article 2.3.1;

 

5.8.2 Agree to transfer the Initial Transfer Consideration in the escrow account
into the account designated by the Seller in accordance with the provisions of
Article 2.3.1; and

 

5.8.3 Pay the Remaining Subscription Consideration to the Target Company in
accordance with the provisions of Article 2.3.2.

 

5.9 Delivery upon the Closing

Within the following time limit upon the Closing, each Warrantor shall or causes
other parties to deliver the originals of the following documents reasonably
satisfactory to the Buyer (unless otherwise specified below):

 

5.9.1 Within three (3) business days upon the Closing, update in accordance with
the laws of British Virgin Islands and submit the register of shareholders of
Target Company registering corresponding changes in the registration particular
to relevant departments of British Virgin Islands;

 

5.9.2 Within three (3) business days upon the Closing, update in accordance with
the laws of British Virgin Islands and submit the director list of Target
Company registering corresponding changes in the registration particular to
relevant departments of British Virgin Islands;

 

5.9.3 Within three (3) business days upon the Closing, update in accordance with
the laws of British Virgin Islands and submit the articles of association of
Target Company registering corresponding changes in the registration particular
to relevant departments of British Virgin Islands;

 

5.9.4 Within twenty (20) business days upon the Closing and prior to the Payment
Date of the Remaining Consideration, each Warrantor shall or causes other
parties to deliver the supporting document reasonably satisfactory to the Buyer
and enough to prove that the establishment of Target Company has been registered
with the China’s commercial administrative department and foreign exchange
administrative department for the record.

 

5.10 Obligations after the payment of the remaining consideration

 

5.10.1 After the payment of the remaining consideration and prior to the
establishment of an entity for completing the operation of Target Business by
the target group in Taiwan, Kunlun Beijing shall cause Taiwan Molly Digit
Marketing Co., Ltd. and the Hong Kong company to conclude a business cooperation
agreement and Taiwan Molly Digit Marketing Co., Ltd. to continue to operate the
Target Business in Taiwan, so as to ensure that all the services of Target
Business in Taiwan can be operated as usual (including negotiating with the
local Copyright Society with respect to the authorization of copyrights to songs
in Taiwan), and transfer the income from the Target Business into the account
designated by the target group for free. The specific details will be specified
in the business cooperation agreement to be concluded by and between Taiwan
Molly Digit Marketing Co., Ltd. and the Hong Kong company. Kunlun Beijing shall
use its best efforts to assist the target group in establishing an entity for
completing the operation of Target Business, transfer the license agreement
signed by it with the local Copyright Society with respect to the copyrights to
songs in Taiwan to this entity and assist this entity in concluding a
cooperation agreement with the distributors in Taiwan and show host.

 

14



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

5.10.2 Should the target group need to set up the framework of Variable Interest
Entities (VIE) in China to operate the Target Business in the future, the Buyer
shall cooperate with the target group and provide assistance in the
establishment of the framework of Variable Interest Entities (VIE).

 

5.10.3 The Buyer and the Seller shall, since the establishment of WFOE, use all
their reasonable endeavors to cause WFOE to complete the establishment of a
branch (“Branch of WFOE”) in Guangzhou, China within twenty (20) business days
after the payment of the remaining consideration and cause the Branch of WFOE to
pay the social insurance and housing fund for the employees specified in Part II
of Annex 4. With respect to the employees specified in Part II of Annex 4, upon
their execution of labor contracts with WFOE and prior to the establishment of
Branch of WFOE, their social insurance and housing fund shall be paid by Beijing
Foreign Enterprise Human Resources Service Co., Ltd. on behalf of WFOE, the
expenses of which shall be borne by WFOE.

Article 6 Representation and Warranty

 

6.1 Representation and warranty of each Warrantor

Restricted by matters mentioned in disclosure letter (if applicable) in Annex 5,
each Warrantor, collectively and jointly, makes representation, warranty and
promise to the Buyer that, the Part I, Part III and Part IV in Annex 2 or
warranty and disclosure matters, facts and information of other related
Warrantors contained in this Agreement are unexceptionally real, correct and
complete, and not misleading, during the period from signature day to the
Closing date; and Part II, Part III and Part IV in Annex 2 or warranty and
disclosure matters, facts and information of other related Warrantors contained
in this Agreement are unexceptionally real, correct and complete, and not
misleading, during the period from the Closing date to the Payment Date of the
Remaining Consideration.

 

6.2 Representation and warranty of the Buyer

The Buyer hereby makes representation and warranty to each Warrantor that, Part
V in Annex 2 or warranty and disclosure matters, facts and information of other
related Buyers contained in this Agreement are unexceptionally real, correct and
complete, and not misleading, during the period from signature day to Payment
Date of the Remaining Consideration.

Article 7 Other Promises

 

7.1 Non-competition and non-solicitation

 

7.1.1. The Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea,
collectively and jointly, make commitment to the Buyer that, since the Closing
date, they will not (also to make sure that their affiliated parties (except
each group company) and key persons will not) directly or indirectly,
individually or collectively with other parties, or by establishing any other
commercial entities directly or indirectly, individually or collectively with
other parties engage in any businesses or activities (including research,
development, marketing, promotion, provision of service and grant of permission)
(“Restricted Business”) that are same or similar with the target business or the
target company or hold any rights and interests in such business or activities.

 

15



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

7.1.2. The Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea
collectively and jointly, make commitment to the Buyer that, since the Closing
date, they will not (also to make sure that their affiliated parties (except
each group company) will not) in any form, whether directly or indirectly, hire
any employees or former employees from any group companies, the Buyer or the
Buyer’s any affiliated parties, or solicit any employees or former employees
from any group companies, the Buyer or the Buyer’s any affiliated parties to
engage in Restricted Business.

 

7.1.3. The Buyer makes a commitment to the Seller, Kunlun Beijing, Kunlun
Guangzhou and Kunlun Korea that, in the event of transaction proposed by this
Agreement being terminated pursuant to Clause 8.1.1 (b), the Buyer will not
(also to make sure that its affiliated party will not) in any form, whether
directly or indirectly, hire any Restricted Employees to engage in restricted
business within the year since the date of termination. If (1) the Buyer or its
affiliated party hires any Restricted Employees to engage in Restricted
Business, and (2) the Buyer takes no necessary actions to correct within 5
business days since the Seller’s notification on such employment in violation of
the Buyer’s commitment under this article, the Buyer should pay an indemnity of
10 million US dollars to the Seller within 10 business days upon receipt of the
Seller’s notification on such employment in violation of the Buyer’s commitment
under this article.

 

7.1.4. In case that any parts of this clause is deemed to be invalid, illegal or
unenforceable in any aspects due to any reasons, such invalid, illegal or
unenforceable parts shall not influence the effects of other parts of this
clause, and this clause should be interpreted as such invalid, illegal or
unenforceable parts never being contained in this clause. In this condition, the
Clause 12.9 shall prevail. The Seller, Kunlun Beijing, Kunlun Guangzhou and
Kunlun Korea agree that the Buyer may suffer the irreparable damage due to the
Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea’s any violation to
this article, and any indemnity for damage and relief is not enough to
compensate the Buyer’s damage due to such violation. The Seller, Kunlun Beijing,
Kunlun Guangzhou and Kunlun Korea agree that the Buyer has the right to exercise
injunctive relief to demand the Seller, Kunlun Beijing, Kunlun Guangzhou and
Kunlun Korea’s actual performance on this Clause 7.1. And the Seller, Kunlun
Beijing, Kunlun Guangzhou and Kunlun Korea agree the exercise of such rights.

 

7.1.5. For the avoidance of doubt, any affiliated parties (except each group
company) of the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea’s
violation of any regulations under this Clause 7.1 shall be deemed as acts of
violation of the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea.

 

7.1.6. In the event that the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun
Korea are in violation of any regulations under this Clause 7.1, which shall be
deemed as a serious breach of this Agreement, and the Buyer thus has the right
to ask the breaching party for liquidated damages, with specific amount to be
2 million US dollars for each breach or the total amount of losses by the Buyer
(subject to the higher one among them). The breaching party shall remit such
amount into bank account designated by the Buyer as soon as possible, but under
any circumstances which should never be later than ten (10) business days upon
receipt by the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea of the
Buyer’s notification of requirement for such payment. Each party confirms and
agrees that such amount is real estimation of loss possibly caused by related
breaches, and is supplement of any other rights or relief that the Buyer can get
pursuant to the law or the Contract, and under any circumstances any other
rights or relief that the Buyer can get pursuant to the law or the Contract
shall not be replaced or diminished.

 

16



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

7.2 Incentive plan of management

 

7.2.1 The Seller agrees to transfer 15% ordinary shares of the Target Company it
holds at Closing free of charge, so that the Target Company may hold them as
Treasury Shares, and award them to the management in accordance with the
incentive plan of management regulated in Shareholder Agreement and Articles of
Association of the Target Company. For the avoidance of doubt, the Seller agrees
that in case there are still outstanding Treasury Shares when incentive plan of
management is terminated, this part of Treasury Shares shall not be returned to
the Seller.

Article 8 Termination

 

8.1 Termination of Agreement

 

8.1.1 This Agreement can be terminated and transactions proposed in this
Agreement may be waived at any time under any of following circumstances:

 

  (a) with joint written consent of the Buyer and the Seller; or

 

  (b) if payment of the remaining consideration is not occurred before
December 30, 2013, by the means of written notification by any breaching party
of the Buyer or the Seller to send notification to the other party;

 

8.1.2 Besides, if any of the following circumstances happen before the Closing
or the payment of the remaining consideration:

 

  (a) any Warrantors not punctually and effectively finish, follow or perform
any obligations, promises or warranties it should finish, follow or perform
under any transaction documents before the Closing date or the Payment Date of
the Remaining Consideration, and such obligations, promises or warranties cannot
be performed before the Closing date or the Payment Date of the Remaining
Consideration after reasonable judgment;

 

  (b) representations or warranties under any transaction documents made by any
Warrantors are unreal, incorrect, incomplete or misleading, or any such
representations or warranties shall obviously become unreal, incorrect,
incomplete or misleading, or occurrence of any incidents or circumstances causes
or will cause representations or warranties under any transaction documents made
by any Warrantors being unreal, incorrect, incomplete or misleading;

 

  (c) material adverse effects;

 

  (d) the Buyer does not punctually and effectively finish, follow or perform
any obligations, promises or warranties it should finish, follow or perform
under any transaction documents before the Closing date or the Payment Date of
the Remaining Consideration, and such obligations, promises or warranties cannot
be performed before the Closing date or the Payment Date of the Remaining
Consideration after reasonable judgment;

 

  (e) Representation and warranty under any transaction documents made by the
Buyer are unreal, incorrect, incomplete or misleading, or any such
representation and warranty shall obviously become unreal, incorrect, incomplete
or misleading, or occurrence of any incidents or circumstances cause or will
cause representation and warranty under any transaction documents made by the
Buyer being unreal, incorrect, incomplete or misleading;

 

17



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

thus (i) under circumstances from (a) to (c), the Buyer has the right to make
independent and careful decision, after having informed the Seller through
written notification, to immediately terminate this Agreement and waive
transactions proposed in this Agreement, and the Buyer does not have to bear any
responsibility for such action. The buyer’s right to terminate this Agreement
pursuant to (a) to (c) above is additional and independent, and any exercises of
such rights by the Buyer shall not influence and diminish any other rights,
relief or claims which the Buyer shall get on the day of such notification,
which shall also not constitute the waiver of such rights, relief and claims;
(ii) under circumstances from (d) to (e), the Seller has the right to make
independent and careful decision, after having informed the Buyer through
written notification, of immediately terminating of this Agreement and waiving
transactions proposed in this Agreement, and the Seller does not have to bear
any responsibility for such action. The Seller’s right to terminate this
Agreement pursuant to (d) to (e) above is additional and independent, and any
exercises of such rights by the Seller shall not influence and diminish any
other rights, relief or claims which the Seller shall get on the day of such
notification, which shall also not constitute the waiver of such rights, relief
and claims.

 

8.2 Effectiveness of termination

 

8.2.1 Except situations regulated in Clause 8.3 below, this Agreement shall
become invalid in case that this Agreement is terminated according to
regulations of Clause 8.1 or regulations of applicable laws, but any
responsibilities caused or incurred due to breach or any misrepresentations
under this Agreement by each party shall not be exempted, and such termination
shall not be deemed as waiver of any acquirable relief (including actual
performance, if acquirable) upon any such breaches or misrepresentations.

 

8.2.2 If the termination incurs at any point-in-times (“Purchase-back Date”)
between the Closing date and the Payment Date of the Remaining Consideration,
the Seller shall purchase back all shares of the Target Company held by the
Buyer then, with purchase consideration of 1 USD or equivalent RMB (calculated
according to central parity rate of USD against RMB published by the People’s
Bank of China on its official website on the fifth (5th) business day prior to
Purchase-back Date).

 

8.2.3 If the termination incurs due to breaches of representations, warranties
and promises under this Agreement or their obligation terms by each Warrantor,
so that such transaction cannot be completed, thus they not only should return
all funds in escrow account to the Buyer, but also need to compensate equivalent
10 million US dollars in the buyer’s escrow account or equivalent amounts of
RMB; if termination is due to breaches of representations, warranties and
promises under this Agreement or their obligation terms by any buyers, so that
such transaction cannot be completed, thus 10 million US dollars in the escrow
account or equivalent amounts of RMB shall return to the Seller; but if
termination incurs due to the remaining consideration payment’s not being
happened before December 30, 2013 and not due to breaches of representations,
warranties and promises under this Agreement or their obligation terms by any
parties, so that such transaction cannot be completed, thus all funds in the
escrow account shall return to the Buyer, and all parties have no other
indemnification obligations.

 

8.3 Continue to be effective

Regulations in this Clause 8, 9, 10, 11 and 12 continue to be effective after
termination of this Agreement.

 

18



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Article 9 Indemnity

 

9.1 Indemnity obligation of Warrantor

The Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea hereby agree to,
individually and jointly, compensate the Buyer, its affiliated party and their
respective directors, management personnel, employees and (if permitted by
applicable laws) agents, and protect them from all damages (including collateral
and indirect damages), losses, debts, responsibilities, expenses and spending
(including investigation costs and attorney fees as well as costs related with
any actions, lawsuits or legal procedures) or impairment of value (“damages”)
(whether involved with claims proposed by the third party) which are associated
with the following circumstances:

 

9.1.1 Any breaches of promises, representations and warranties made by each
Warrantor under this Agreement;

 

9.1.2 Any types of appeals proposed by any person (including shareholders of the
Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea, the Seller, Kunlun
Beijing, Kunlun Guangzhou and Kunlun Korea or any creditors of any affiliated
parties of the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea) to
question effectiveness of the whole or any parts transferred by Target
Businesses and target assets or to impose or confirm restriction to the whole or
any parts transferred by Target Businesses, target assets, Seller Shares or
Shares to be Subscribed due to reasons which can be attributed to the Seller,
Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea;

 

9.1.3 Upon execution of any pledges or other encumbrances existing in Target
Businesses or target assets on the Payment Date of the Remaining Consideration
or prior to this date;

 

9.14 The Target Group does not follow any applicable laws on the Closing date or
prior to the Payment Date of the Remaining Consideration, including any
applicable laws and regulations on Target Business and target assets operation.

 

9.1.5 The Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea do not
follow any applicable laws upon Target Businesses and target assets before
Target Businesses and target assets being transferred to each group company
according to reorganization plan;

 

9.1.6 Any reasons that can be attributed to each Warrantor leads to any
transaction documents being completely or incompletely invalid, unenforceable or
terminated;

 

9.1.7 The Seller does not perform related tax responsibility upon any
transactions with Target Company or any transactions related with Target Company
(including sale of the Seller Shares);

 

9.1.8 Responsibilities (including any debts, potential burden of taxation,
potential social insurance and responsibility of housing funds payment or other
responsibilities) related with Target Businesses and target assets which shall
be borne by each Warrantor before any Target Businesses and target assets being
transferred to each group company according to reorganization plan, such
responsibilities shall be borne by target group because of transaction;

 

9.1.9 Claims caused by the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun
Korea by dismissing any employees related with Target Businesses before the
Payment Date of the Remaining Consideration or within 90 days after the Payment
Date of the Remaining Consideration, or caused by the Seller, Kunlun Beijing,
Kunlun Guangzhou and Kunlun Korea’s actions they have taken or not taken on any
employees related with Target Businesses before the Closing date;

 

9.1.10 Any present or former owners of intellectual property do not properly pay
award of inventor, remuneration of inventor, or any other awards or
remunerations which legal requirement requires to pay to related inventor,
designer or creator of such intellectual property prior to the Payment Date of
the Remaining Consideration;

 

19



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

9.1.11 In case that the Buyer is pursued by any domestic or overseas tax
authorities for tax which shall be borne by each Warrantor at any time-points
after the Payment Date of the Remaining Consideration; and

 

9.1.12 Any types of appeals existing upon any facts or situations and used by
target group over ownership of any intellectual properties that were produced
before the Payment Date of the Remaining Consideration, including: (1) any
queries upon exclusive and limitless ownership over intellectual property, or
any propositions of rights, interests or benefits of any nature existing in it,
or (2) being charged of violating intellectual property of any third party.

 

9.2 Buyer’s obligation of indemnification

The Buyer hereby agrees to indemnify the Seller, Seller’s directors, managers,
employees and agents (under the permission of applicable laws) against all
damages individually and jointly (whether concerning third party’s claims or
not) in the case of the following circumstances:

 

9.2.1 Any violation of Buyer’s commitment, representation and warranty provided
in the Agreement;

 

9.2.2 If any transaction document becomes invalid, unenforceable or terminated
in whole or in part due to the Buyer.

 

9.3 Other remedies

The Parties recognize and agree that the indemnity articles provided in Article
9 hereof are in addition to, and do not exclude any other rights and remedies
provided by law or equity.

Article 10 Confidentiality

 

10.1 Confidentiality Obligation

Each Party hereof shall strictly keep the information contained herein or
acquired or obtained due to the negotiation and/or execution hereof in
confidence and shall not disclose or use such information, including any
information related to the following items:

 

10.1.1 The existence of the Agreement and the provisions hereof;

 

10.1.2 Negotiation related to the Agreement; or

 

10.1.3 Business activity of any Party hereof, of such Party or of any of their
affiliates.

 

10.2 Permitted Disclosure

Provided, however, that in the following cases, Article 10.1 shall not be
applied to the disclosure or use of any information to the following extent:

 

10.2.1 Disclosure or use required by applicable laws, by any rules of the stock
exchange where share of any Party listed in or by any governmental authority,
provided that related Party shall inform other parties about such requirement
prior to the disclosure or the use to provide other parties with an opportunity
to refuse such disclosure or use or to discuss the time and content thereof;

 

10.2.2 Disclosure or use necessary for the purpose of any legal procedure
arising from the Agreement or from any other agreements executed hereunder or
pursuant hereto, or the disclosure is made to any tax authority due to tax
affairs related to the disclosing party;

 

10.2.3 Disclosure made to the managers, directors, employees, lawyers,
accountants, financial consultants and other agents or representatives
(hereinafter referred to as “Representatives”) of any Party who requires
learning such information for the purpose of completing transactions hereunder
or under other agreements concluded pursuant hereto, provided that such
representative undertakes to comply with Article 10.1 in respect of such
information, as if it is a party hereof;

 

20



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

10.2.4 Such information may be acquired from public domain [except such
information may be acquired as a result of breaching the Confidentiality
Agreement (if any) or the Agreement]; or

 

10.2.5 Written consents have been made by other parties prior to the disclosure
or use.

Article 11 Public Statement

The Parties agree to negotiate with other Party in case of making any news
release or public statement regarding the Agreement or any transactions
described in the Agreement. No news release or public statement shall be made
before negotiation except where required by applicable laws or listing rules of
any securities exchange upon which shares in any Party are listed.
Notwithstanding the provisions of this Article 11, the Buyer shall make an
announcement regarding each group company or its own operation, business or
asset without prior negotiation with the Seller after the payment date of the
remaining consideration.

Article 12 General Provisions

 

12.1 Each Party’s responsibility for tax liability, cost and expense

 

12.1.1 Each Party shall bear its own respective tax liability arising out of the
performance of the transaction in accordance with the applicable laws and any
consequences in connection with the above tax liability.

 

12.1.2 Each Party shall bear its own fees (whether paid or to be paid) in
respect of due investigation concerning transaction and any fees arising out of
the preparation, negotiation of transaction documents and other relevant
documents, including the fees paid to lawyers, accountants and other
professional advisors, negotiation and preparation fees related to the Agreement
and other transaction documents as well as the fees arising out of the
performance of transaction.

 

12.2 Binding; Transfer

The Agreement shall be binding upon all Parties, their respective successors and
permitted transferee and shall be enforceable. No Party may transfer any of
their rights or obligations hereunder without the prior written approval of
other parties, provided that the Buyer shall have the right to transfer its
rights in whole or in part hereunder to its any Affiliates without Seller’s
prior written consent.

 

12.3 Governing Law

The Agreement shall be governed by and construed in accordance with the laws of
Hong Kong.

 

12.4 Dispute Settlement

 

12.4.1 Any disputes, controversies or claims (respectively as a “Dispute”)
arising out of or relating to the Agreement or the interpretation, violation,
termination or validity of the Agreement shall be resolved on the basis of
mutual negotiation. The negotiation shall be started upon the delivery of a
written notice by any party to any other parties requiring so.

 

12.4.2 In the event that such Dispute fails to be resolved within sixty
(60) days after the delivery of such notice, such Dispute shall be submitted for
arbitration upon the delivery of a written notice (hereinafter referred to as
“Arbitration Notice”) by any disputing party to any other parties requiring so.

 

21



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

12.4.3 The Dispute shall be submitted to the Hong Kong International Arbitration
Centre (“HKIAC”) and be arbitrated in Hong Kong. The arbitration shall be made
by three (3) arbitrators who shall be appointed pursuant to the arbitration
rules of HKIAC (“Arbitration Rules”) in effect at the arbitration unless
otherwise expressly provided in Article 12.4.3. The Buyer shall nominate one
arbitrator; if the Sellers are involved in relevant arbitration, the Seller
shall jointly nominate one arbitrator within ten (10) days after the Buyer’s
nomination of an arbitrator, in the case of failure of such nomination, the
arbitrator shall be nominated by HKIAC; the third arbitrator shall be the chief
arbitrator who is nominated by each Party’s arbitrator jointly after the
nomination of arbitrator on later date; if such nomination fails, the chief
arbitrator shall be nominated by HKIAC.

 

12.4.4 The arbitration proceedings shall be conducted in Chinese. The
arbitration court shall apply the Arbitration Rules.

 

12.4.5 The arbitration award made by the arbitration court shall be final and
binding upon the Parties; the winning party may apply the execution of such
award with the court with jurisdiction.

 

12.4.6 Any party involved in the Dispute shall be entitled to seek temporary
injunctive relief in any court with jurisdiction, where practicable.

 

12.4.7 The Agreement shall be continuously performed during the arbitration
course except the part to be arbitrated.

 

12.4.8 The arbitration fee shall be undertaken by the losing party in the
arbitration pursuant to the arbitration award, including legal fee, accountant
fee and costs and expenses for other professionals arising from the survey,
collection, prosecution and/or defense made by any winning party for any request
in dispute.

 

12.5 Amendment

Unless otherwise permitted herein, any amendment, change, waiver, cancellation
or termination hereof or of any provisions herein shall be made in written
documents signed by each Party.

 

12.6 Notice

 

12.6.1 All notices, claims for rights, certifications, requests, requirements
and other communications given to any other Party hereunder shall be made in
writing and shall be delivered to such party by person, facsimile or overnight
courier service of good faith with a prepaid postage at the address listed in
Article 12.6.2 or at any other addresses pointed by such party in a notice to
other parties. Such communications shall be deemed as delivered (i) at its
delivery if by hand; (ii) upon receiving the receipt if by facsimile; and
(iii) within five (5) calendar days after being delivered to or received by the
courier.

 

12.6.2 The notices hereunder shall be delivered to the Parties at following
addresses and received by the following person:

Seller: Koram Games Limited

Address: Suite 5118, 51th Floor, Hopewell Centre, No. 183 Queen’s Road East,
Wanchai, Hong Kong

Fax: 00852-36023071

Attn.: Zhou Yahui

 

22



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Buyer: HEROIC VISION HOLDINGS LIMITED

Address: Floor 2, East Tower, Jingyan Building, No. 29 Shijingshan Road,
Shijingshan District, Beijing

Fax: 86-10-68874008

Attn.: Legal Department of Heroic Vision

Kunlun Beijing: Beijing Kunlun Technology Co., Ltd.

Address: Tower B, Mingyang International Center, No. 46, Xizongbu Alley,
Dongcheng District, Beijing

Fax: 86-10-65210297

Attn.: Zhou Yahui

Kunlun Guangzhou: Guangzhou Kunlun Online Information Technology Co., Ltd.

Address Third Floor, No. 44 Jianzhong Road, Tianhe Software Park, Tianhe
District, Guangzhou

Fax: 020-85665608-8008

Attn.: Zhou Yahui

Kunlun Korea: Kunlun Korea Co., LTD

Address: 10F823Bldg, 823-16 Yeoksam-Dong, Gang-nam Gu, Seoul, Korea

Fax: 82-02-568-6260

Attn.: Zhou Yahui

 

12.7 Further Warranty

Each Party shall make and perform (or cause other party to make and perform) all
further actions and matters and shall execute and deliver all other agreements,
certificates, instruments and documents, which may be reasonably required by any
other parties for the achievement of the provisions and the purpose hereof.

 

12.8 Entire Agreement

The Agreement and all other transaction documents shall jointly constitute the
entire agreement among the Parties in respect of the subject hereof and
supersede all previous written or oral understandings or agreements.

 

12.9 Severability

If any provisions hereof are deemed as void or unenforceable to some extent, the
remaining provisions shall not be affected and shall be performed to the maximum
extent permitted by law. Any invalid or unenforceable provisions of the
Agreement shall be replaced by other valid and enforceable provisions, and such
provisions shall have the proximal effectiveness with the original meaning of
unenforceable provisions herein.

 

12.10 Cumulative Remedies

All rights and remedies provided for herein or obtained in other ways shall be
accumulated and exercised in succession with all other rights and remedies.

 

23



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

12.11 Counterparts

The Agreement may be executed in one copy or any number of counterparts, each of
which shall be deemed as an original but all of which shall constitute one and
the same instrument.

 

24



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed the Agreement as of the day
and year first above written by duly authorized representatives of each Party
and the Parties hereto duly established in China shall affix their official
seals.

 

Koram Games Limited Signature:  

/s/ Zhou Yahui

Name:  

Zhou Yahui

HEROIC VISION HOLDINGS LIMITED Signature:  

/s/ Wang Tao

Name:  

Wang Tao

Beijing Kunlun Technology Co., Ltd. (seal) Signature:  

/s/ Zhou Yahui

Name:  

Zhou Yahui

Guangzhou Kunlun Online Information Technology Co., Ltd. (seal)

 

Signature:  

/s/ Zhou Yahui

Name:  

Zhou Yahui



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

KunInn Korea Co., LTD Signature:  

/s/ Zhou Yahui

Name:  

Zhou Yahui



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Annex I Definition

 

“Confidentiality and Non-competition Agreement”    It refers to the
Confidentiality and Non-competition Agreement signed between the Target Company
and each target business employee, whose content and form shall satisfy the
Buyer and the Seller. “Warrantor’s Warranty”    It refers to the representation
and warranty included from Part I to Part III of Annex II. “The Agreement”    It
has the meaning stipulated in the preface hereof. “Encumbrance”    It refers to
mortgage, charge (fixed or floating), inhibition, balancing method, guaranty,
pledge (legal or not), right of the first refusal, share option, claim,
ownership retained, priority right, security interest or rights of the third
parties or any kinds of encumbrance on other properties or rights of any nature
or by itself. “Reorganization Plan”    It refers to the reorganization plan of
the Target Group included in Annex III. “Representative”    It has the meaning
stipulated in Article 10.2. “Shares to Be Subscribed”    It has the meaning
specified in Article (3) of the Agreement. “Each Warrantor”    It has the
meaning stipulated in the preface hereof. “ Parties” or “ Party”    It has the
meaning stipulated in the preface hereof. “Group Comapny”    It refers to the
Target Company (after it is established), Hong Kong Company (after it is
established) and WFOE (after it is established) which are hereinafter referred
to as the “Target Group” collectively and “Group Company” respectively.
“Shareholder Agreement”    It refers to the Shareholder Agreement regarding the
Target Company, signed among the Buyer, the Seller and the Target Company with
consistent content and Appendix I. “Key Person”    It refers to Xiang Gensheng,
Hu Bin, He Renxiu, Lin Duanqun, Wu Xulan and Shen Lifeng. “Related Party”    As
for any subject, (i) if it is a natural person, it refers to the spouse and
direct relative of this person (no matter it is consanguinity or adoption
relation between them) and the trust established and existed for the benefit of
this person or its spouse, parents or children; (ii) if it is a legal person,
unincorporated organization and institution and the entity with other form, It
refers to any party to control this subject directly or through one or multiple
intermediaries, any party controlled by the subject directly or through one or
multiple intermediaries or any party with the subject controlled by a party
directly or indirectly. “Control” refers that (i) a party owns over 50% voting
stock, registered capital or other equity capital of the other party directly or
directly, no matter through owning security and by contract or other methods; or
(ii) owns the right to appoint the management, board of directors or most
members of similar decision-making body.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

“HKIAC”    It has the meaning stipulated in Article 12.4.3. “Korea”    It refers
to the Republic of Korea. “Closing”    It refers that the Buyer or the Seller
has exempted the condition correspondingly that the prerequisites of Articles
3.1 and 3.2 have been satisfied or not been satisfied and all the shares and the
shares to be transferred of the Seller are transferred and issued to the Buyer
appropriately. “Closing Date”    It has the meaning stipulated in Article 5.1.
“Transaction”    It refers to the transaction implemented in accordance with the
Agreement. “Transaction Document”    It refers to the documents related to
transaction, including the Agreement, Shareholder Agreement, Labor Contract,
Confidentiality and Non-competition Agreement, Business Cooperation Contract and
other documents that will be concluded in accordance with above documents or
those ones related thereto. “Kunlun Beijing”    It has the meaning stipulated in
the preface hereof. “Kunlun Guangzhou”    It has the meaning stipulated in the
preface hereof. “Kunlun Korea”    It has the meaning stipulated in the preface
hereof. “Labor Contract”    It refers to the Labor Contract signed between the
Target Company and every target business employee, whose content and form shall
satisfy the Buyer and the Seller. “The Buyer”    It has the meaning stipulated
in the preface hereof. “Buyer’s Warranty”    It refers to the representation and
warranty included in Part V of Annex II. “The Seller”    It has the meaning
stipulated in the preface hereof. “Seller’s Shares”    It has the meaning in
Article (3) hereof. “US Generally Accepted Accounting Principles”    It refers
to the US Financial Accounting Standards, methods and procedures specified by
the US Financial Accounting Standard Board, Institute of Accountants and
Securities and Exchange Commission. “Daily Active Users (DAU)”    It refers to
the users who successfully log in the RC voice service (www. raidcall. com),
contribute their integrals and stay on line for at least one minute on the date
of statistic, excluding the users log in repeatedly.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

“Dollar”    It refers to the legal currency of the United States of America.
“Financial Data”    It refers to the financial data of operating result and
asset balance condition issued before the Closing Date, reviewed through
accounting firm as of September 30, 2013 and made regarding target business and
target asset. “Target Company”    It has the meaning stipulated in Article (2)
hereof. “Articles of Association of the Target Company”    It has the meaning
stipulated in Article 3.1.14. “Target Group”    It refers to the Target Company
(after it is established), Hong Kong Company (after it is established) and WFOE
(after it is established) which are hereinafter collectively referred to as the
“Target Group” and the “Group Company” separately. “Target Business”    It has
the meaning stipulated in Article (1). “Target Business Employee”    It refers
to the person listed in Article 1.2 of Part I, Article 1.2 of Part II and
Article 1.2 of Part IV of Annex IV. “Target Asset”    It has the meaning
stipulated in Article (1) hereof. “Ordinary Shares”    It refers to the ordinary
shares of the Target Company, whose par value is USD 1.00 per share. Its right
and obligation are specified in the Articles of Association of the Target
Company. “Signing Date”    It refers to the date first written in the Agreement.
“RMB”    It refers to RMB, the legal currency of China. “Payment of the
Remaining Consideration”    It refers that the Buyer or the Seller has exempted
the condition that the prerequisites of Article 3.3 have been satisfied or not
been satisfied. The Buyer pays the remaining transfer consideration and the
remaining subscription consideration and transfers the initial transfer
consideration in the escrow account into the Seller’s account. “Payment Date of
the Remaining Consideration”    It has the meaning stipulated in Article 5.5.
“The Remaining Subscription Consideration”    It has the meaning stipulated in
Article 2.3.2. “The Remaining Transfer Consideration”    It has the meaning
stipulated in Article 2.3.1. “Business Cooperation Agreement”    It refers to
the Business Cooperation Agreement whose content and form shall satisfy the
Buyer and the Seller reasonably, regarding carrying out target business
continuously for Taiwan Molly Digit Marketing Co., Ltd..



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

“Applicable Law”    It refers that regarding any person, on or after, the
Signing Date hereof and every revision, it can be applicable effectively to any
constitution, treaty, statute law, law, rule, regulation, criterion, ordinance,
judgment, order, decree, adjudication, prohibition, government permission,
examine and approval, award, permission, agreement, command, request or
limitation or any decision made by any government department with similar form,
or identification made by it, or any explanation of above any content or any or
all enforced regulations of this person, its subsidiary or corresponding asset.
“Initial Transfer Consideration”    It has the meaning stipulated in Article
2.3.1. “Tax”    It refers to the related tax of income, sale and use,
enforcement, special permission, immovable property and estate, total revenue,
capital stock, production, business and profession, transfer, register, profit,
resource, permission, document, disability, employment, salary, severance pay
and withholding or other kinds of tax, expropriation, apportion, tariff or
charge imposed by any government department, any tax related interest and
penalty, unpaid or unpaid enough (civil or penal), and any loss or tax
responsibility of related adjudication, reconciliation and lawsuit of any
responsibility produced from it. “Damage”    It has the meaning stipulated in
Article 9.1. “Escrow Account”    It refers to the offshore bank account opened
jointly by the Buyer and the Seller and managed by the escrow agent. The Buyer
and the Seller will sign escrow agreement with the agent. “WFOE”    It has the
meaning stipulated in Annex III “Reorganization Plan”. “WFOE Branch Office”   
It has the meaning stipulated in Article 5.10.3. “Foreign Exchange Department”
   It refers to the State Administration of Foreign Exchange and/or other
corresponding local branches (as appropriate). “Restricted Business”    It has
the meaning stipulated in Article 7.1.1.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

“Restricted Employee”   

It refers to the target business employee and the following persons:

 

* (ID Number: *)

 

* (ID Number: *)

 

* (ID Number: *)

 

* (ID Number: *)

 

* (ID Number: *)

 

* (ID Number: *)

“Hong Kong”    It refers to Hong Kong Special Administrative Region. “Hong Kong
Company”    It has the meaning stipulated in Annex III “Reorganization Plan”.
“Permission”    It refers to any approval, permission, exemption, acceptance,
filing, register, notification or other authorization. “Accounts Payable”    It
has the meaning stipulated in Annex III “Reorganization Plan”. “Business Day”   
It refers to any calendar day except Saturday, Sunday or legal holidays of
China, British Virgin Islands and Hong Kong, China. “Dispute”    It has the
meaning stipulated in Article 12.4.1. “Security”    Regarding one company, it
refers to (i) its stock rights, share or voting security; (ii) the security that
can be transferred or replaced into stock rights or voting security; and (iii)
the share option, warrant, or other rights (including transformation right or
pre-emption right and preemption right), any stock rights, share or voting
security purchased from it or issued obligatorily by it and the security that
can be transferred or replaced into stock right or voting security.
“Intellectual Property”    It refers to the intellectual property listed in
Annex VI hereto. “China”    It refers to the People’s Republic of China,
excluding Hong Kong Special Administrative Region, Macao Special Administrative
Region and Taiwan only for the purpose hereof. “Chinese Accounting Standard”   
It refers to the Ministry of Finance of the People’s Republic of China, Chinese
Institute of Certified Public Accountants and all accounting systems,
principles, standards and guidelines issued or revised from time to time by
related organization of power. “Industrial and Commercial Administration of
China”    It refers to the State Administration for Industry & Commerce and/or
other corresponding local branches (as appropriate). The symbol ‘ * ’ in this
exhibit indicates places where information has been omitted pursuant to a
request for confidential treatment and filed separately with the SEC.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

“Commercial Department of China”    It refers to the Ministry of Commerce and/or
other corresponding local branches (as appropriate). “Arbitration Rules”    It
has the meaning stipulated in Article 12.4.3. “Arbitration Notice”    It has the
meaning stipulated in Article 12.4.2. “Material Adverse Effect”    It refers to
any event, issue, situation, change or development which results or may result
into material adverse effect within rational expectation. Regarding the
following situations specifically: (i) for the Buyer, if breach, situation,
change, influence or other situations result that the Buyer cannot perform its
obligation hereunder or result that it cannot complete the expected transaction
herein; (ii) for each the Warrantor, if such breach, situation, change,
influence or other situations result that the Warrantor cannot perform its
obligation hereunder (including the steps of carrying out the Reorganization
Plan) or result that it cannot complete the expected transaction herein; or
(iii) for the Target Company, if breach, situation, change, influence or other
situations separate or accumulate to result that daily active users (“DAU”)
reduce 20% or more for the target business in the non-Chinese land or result the
demission of any key person in the Target Company. “Transfer Consideration”   
It has the meaning stipulated in Article 2.3.1.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Annex II Representation and Warranty

Part I Closing Warranty

 

1. Equity Capital

1.1 The equity capital authorized by the Target Company shall be USD 50,000, and
the issued equity capital shall be USD 7,500, which is 7,500 ordinary shares
with a par value of USD 1.00 per share and has been paid fully.

1.2 After the transaction, the Buyer shall legally, effectively, completely and
exclusively own the equity of the Target Company but have no encumbrance and no
obligation to further invest in the Target Company under any law or the
Contract. Except the equity capital issued, the Target Company shall have no
outstanding stocks.

 

2. Information on the Target Company

2.1 The information on the Target Company listed in Annex II shall be authentic,
complete and accurate.

2.2 The Memorandum and Articles of Association of the Target Company submitted
to the Buyer shall be authentic, complete and accurate according to the
requirement of the applicable laws. The Target Company shall violate no clause
or provision stipulated in these documents.

2.3 The Target Company’s shareholder list and other statutory books shall be
legally prepared and kept properly, have reflected the latest situation, and
have accurately and completely recorded all the matters these books shall deal
with. The minute books for the board meeting and the shareholders’ meeting shall
have accurately recorded all the resolutions passed by the Target Company’s
directors and shareholders separately. All the records, announcements,
registrations and other procedures the applicable laws require the Target
Company to deliver or make shall have been delivered or made on time.

2.4 The Target Company shall have no subsidiaries, branches, joint ventures or
other investments.

2.5 Unless otherwise authorized by the board of directors, the Target Company
shall have not made any authorization that is still effective on the Signing
Date and the Closing Date, and anyone (no matter the agent or other person)
shall have no right to restrict or procure the Target Company to bear any
obligation.

 

3. Compliance with Laws

 

3.1 The Target Company shall not violate, and have not violated any applicable
laws, including the national laws, regulations and local rules issued by the
judicial areas where it operates businesses and applicable to the Target Company
or its businesses.

 

3.2 The completion of the transaction proposed hereunder shall not (i) lead to a
violation of any document of the Target Company; (ii) lead to a conflict with
any applicable law; (iii) lead to a violation by the Target Company of any
clause stipulated in any contract, or lead to the termination, rescission or
advance of the Target Company’s rights and obligations under any clause
stipulated in any contract, or lead to loss of the Target Company’s any
interests under any clause stipulated in any contract, or lead to any
enhancement in the Target Company’s existing effective interest rate for its
debts; (iv) lead to any encumbrance of the Target Company’s any property or
asset; or (v) lead the Target Company to be unable to or difficult to own and
operate its businesses in its intended ways.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

3.3 All the contracts with the Target Company as one of the contracting parties
shall be effective and binding on the contracting parties, meanwhile the Target
Company along with its opposite parties to the above contracts shall abide by
the clauses hereof in terms of all important aspects. The Target Company shall
have not received any notice on termination of these contracts or intention to
terminate these contracts.

 

3.4 The following events have not occurred, and the following situations (no
matter whether the notice is required or not or the time lapses) do not exist:
(i) events or situations that may lead the Target Company to violate or not to
abide by any applicable law; or (ii) events or situations that may lead the
Target Company to have an obligation to take any remedial action or bear all or
part of costs for such remedial actions. The Target Company shall have not
received any notice or other communications (either in oral or in written form)
from any government department on (x) any actual, alleged, possible or potential
violation or noncompliance of any applicable laws, or (y) the Target Company’s
obligation to take any actual, alleged, possible or potential remedial action or
bear all or part of the costs for these remedial actions.

 

4. No Appeal or Lawsuit

 

4.1 No appeal shall be pending or threatened to be proposed for the Target
Company or its businesses, or doubt, or seek for preventing, prohibiting,
changing or delaying the transaction proposed in the Agreement in any way. The
Target Company or its businesses shall not have involved in or be expected to
involve in an appeal in any way which can exert partially or entirely
significant adverse impact. No facts or situations that may lead to an
investigation and disciplinary measure for the appeal shall exist.

 

4.2 No unredeemed judgment, court order, tribunal or arbitration award for the
Target Company or its businesses shall exist, and no detention, implementation
or procedure on the above matters shall exist.

 

4.3 Any person who may bear the responsibility for its action or error due to
the Target Company or its businesses shall not be involved in any appeal as a
plaintiff, defendant or other identity. No facts or situations that may lead to
an investigation and disciplinary measure for the appeal shall exist.

 

4.4 No unredeemed judgment, court order, tribunal or arbitration award for any
person who may bear the responsibility for its action or error due to the Target
Company or its businesses shall exist, and no partial detention, implementation
or procedure on the person or its assets shall exist.

 

5. Prevention of Bribery Ordinance

The Target Company or any of its representatives shall not directly or
indirectly provide, pay, promise to pay or authorize to pay any money, or
provide, promise to give or authorize to give any valuable objects to any
government officer or any political party (or any person, when the Target
Company or any of its representatives knows or realizes that, all or part of
such money or valuable objects are probable to be directly or indirectly
provided, given or promised to be given to any government officer or any
political party) or personnel or officer of private enterprise, state-owned
enterprise or investment companies, or their relatives or other specified person
for the following purposes:

 

5.1 (x) Influence the government officer or political party’s any action or
decision made as the officer identity, (y) induce the government officer or
political party to violate its legal responsibility to make or not make any
action, or (z) obtain any improper advantage;



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

5.2 Influence or induce the authorization of any contract to the Target Company
or its related party, or obtain any other advantage for the Target Company or
its related party in other ways, or retain the Contract after one contract has
been authorized to the Target Company or its related party;

 

5.3 Directly or indirectly assign the payment for or interests obtained from any
person’s sales or purchases (or agreeing to sales or purchases) of goods or
services to a government officer or any of its relatives or specified person; or

 

5.4 Undertake any matter that may violate, seemingly violate or lead the Target
Company or its related parties to violate any applicable law.

 

6. Bankruptcy

 

6.1 The Target Company shall not be bankrupt or be unable to pay due debts under
applicable law.

 

6.2 There shall be no procedure related to any compromise or arrangement with
the creditors; no closure, bankruptcy or other dissolution process related to
the Target Company or its businesses; there shall be no events that shall
trigger these procedures under the applicable law.

 

6.3 The Target Company or its businesses shall not be subject to the control by
any insolvency administrator or recipient.

 

7. Financial Records

 

7.1 The Target Company shall properly make and retain all account books,
register and records in accordance with applicable laws.

 

7.2 All accounts, account books, ledgers, financial records, and other records
retained by the Target Company in accordance with applicable laws, rules and
regulations:

 

(a) Shall be held by the Target Company or its duly authorized agent;

 

(b) Shall be properly retained and reflected the recent condition;

 

(c) Shall be free of any type of error and deviation (except for unintentional
slight or unsubstantial error); and

 

(d) Fairly reflect the truth of all financial transactions and financial
affairs, contracts and trading condition of the Target Company.

 

8. Events Occurring After the Establishment of the Target Company

 

8.1 Since the establishment of the Target Company, except for being required by
regular services or business deals of the Target Company:

 

(a) Business of the Target Company shall be conducted and/or expanded in
accordance with regular services operations and/or the actual situation in order
to maintain the continued viability of its business and not to change the
managements or operations of its business, undertaking or assets, except for
changes in consistent with inherent practice or business expanding in accordance
with actual situations;

 

(b) There shall not be any event that will have any significantly adverse
effects on assets and liabilities, financial position, trading conditions, and
prospects of the Target Company;

 

(c) No modification of the Target Company’s organizational documents shall occur
(whether through merger, combination or other forms);

 

(d) No change in the directors of the Target Company;



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

(e) The Target Company shall not acquire, directly or indirectly, any assets,
stocks, property, interests or business (whether through merger, combination,
stock rights or asset acquisition, or other forms), except for the supply in
consistent with the previous business operation within the scope of regular
service (if applicable);

 

(f) The Target Company shall not issue, deliver or sell any share of any
securities, or authorize to issue, deliver or sell the same (whether by merger,
combination, initial public offering or other forms);

 

(g) No dissolution, bankruptcy, cancellation, liquidation or reorganization
shall occur in the Target Company;

 

(h) The Target Company shall not split, combine, or reclassify any stocks, or
announce, withdraw or pay any dividend or other distribution in respect of
stocks (whether in cash, stock, property or other combinations), or redeem,
repurchase or otherwise acquire any stocks, or offer to redeem, repurchase or
otherwise acquire any stocks;

 

(i) Unless required by applicable laws, the Target Company shall not (i)
establish, adopt or amend any collective negotiation, awards, profit sharing,
savings, pension, retirement, deferred compensation, recompense, stock options,
restricted stock or other benefit programs or arrangements of its directors,
officers or employees; or (ii) add any recompense, rewards or other payable
benefits, severance pay or termination fees for its director, officer or
employees (or amend any existing arrangements);

 

(j) The Target Company shall not make any capital expenditure or any capital
commitments that are more than RMB 300,000 beyond the scope of regular service;

 

(k) The Target Company shall not set, have, assume or receive any borrowings of
debt or warranty, and shall not be bound by or be required to pay back in
advance any outstanding borrowings by the Signing Date and Closing Date of the
Agreement;

 

(l) The Target Company shall not: (i) acquire any asset of any nature with the
amount more than RMB 300,000; (ii) sell, transfer or otherwise dispose in other
forms any assets of any nature with the amount more than RMB 300,000; or
(iii) fully or partially cancel or waive or terminate or sell at a discount any
debt or request of right;

 

(m) The Target Company shall not: (i) compromise, offer or propose compromise;
(ii) apply to litigation, investigation, arbitration, procedure, or other
request of rights; (iii) apply to any shareholder litigation or dispute against
any of its officers or directors; or (iv) apply to any litigation, arbitration,
procedure or dispute relating to the Agreement;

 

(n) The Target Company shall not appoint or change the auditors, change tax
choice, confirm or change tax accounting year period, adopt or alter tax
accounting methods, modify tax declaration or submit tax refund requests, reach
tax compromise agreement, settle tax claims, audit or collection, or give up
claims on refund of duty, tax offset or other cuts on tax liability;

 

(o) The Target Company shall not sell, lease, or otherwise transfer any assets,
stocks, property, interests or business, or set or generate any encumbrances on
them;

 

(p) The Target Company shall not provide any loan, advance payment (except for
advance payments that are in consistent with the previous operation) or capital
contributions to any other person, or investments for, or assurances,
compensation, joint liability or other warranty made by or for the benefit of
the other person; and

 

(q) The Target Company shall not violate any debt, mortgages, contracts, or any
rules or regulations of any applicable laws.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

8.2 Compliance with the terms of the Agreement will not:

 

(a) Be in contradiction with any terms, rules and regulations of any agreement
or document signed by the Target Company as a party (the Agreement or document
is still in force and/or uncompleted on the Signing Date and Closing Date of the
Agreement), or any rules of any memorandum and Articles of Associations of the
Target Company, or any encumbrances, leases, contracts, commands, judgment,
adjudication, prohibitions, rules, or other restrictions of any type or nature
that have binding force or jurisdiction on any Target Company or its assets on
the Signing Date and Closing Date of the Agreement; or in contradiction with
obligations, or lead to the violation of or violate any forgoing items;

(b) Relieve any obligation (whether contractual obligations or other
obligations) of any person to any                      Target Company;

 

(c) Cause any assets of any Target Company to be set, forced to set any
encumbrance or make such encumbrances specific or enforceable; or

 

(d) Cause any current or future debt of any Target Company to expire or be
declared as due and payable before the specified expiration date.

 

8.3 The Target Company shall not agree to become a member of any joint venture,
associated enterprise, partnership or other non-group company; the Target
Company is not and did not agree to become a party to any commission or other
revenue-sharing agreement or arrangement.

 

9. Assets

 

9.1 All of the assets purchased by the Target Company and having not been
disposed in regular services belong to the Target Company. The assets shall not
be attached with any encumbrances or any installment arrangement.

 

9.2 Since the establishment day of the Target Company, the assets shall be held
and managed by the Target Company, and be continuously available (subject to
normal loss), within reasonable request and meeting its design or purchase
purposes in its regular services.

 

9.3 On the actual knowledge of each Warrantor or what shall be reasonably known
after proper inquiry or doing duty of care, there shall not be any factor that
would cause difficulties to recover accounts receivable and other amounts due
that are generated within the scope of the regular services of the Target
Company by the Closing Date, and the foregoing amounts shall not have any
dispute or counterclaim and shall not be offset.

 

10. Real Estate

 

10.1 The Target Company shall not be entitled to any legal property and property
of beneficial interests or other rights or interests of any real estate.

 

10.2 Each lease constitutes an entire agreement of its real estate concluded by
the Target Company as a party. Each true and complete copy of the lease,
together with all modifications, changes, alterations that have been made
thereto, shall be sent to the Buyer. Each lease shall be validly existing and
enforceable to the Parties in accordance with its terms. Each lease shall be
registered and recorded. On the Signing Date, all precedent conditions for each
lease to be enforceable shall all be met. The Target Company shall accept and
actually possess the real estate in accordance with the respective lease, and
shall not be subleased, released, or pledged its leasehold interest.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

10.3 Target Companies shall always promptly pay any rent or other payable fees
and costs in accordance with the leases. In the terms of any lease, there shall
not be any default or event of default of the Target Company that have not yet
been remedied or waived, or the default or event of default that occurred when
the notification was issued, by the elapse of time or both. There shall not be
any pending or eventual expropriation, confiscation, disputes, claims, demands,
or similar procedures relating to or may affect the continued use and enjoyment
of any lease.

 

10.4 Landlord of each lease shall have full property rights of the real estate
under the lease without any property defects. Each real estate under any lease
shall be in all respects consistent with applicable laws and appropriate for the
Target Company’s business operations. Each lease and the Target Company shall be
continuously used, occupied, and operated in the way used, occupied and operated
currently. The real estate under the lease shall not constitute any violation
relating to architecture, planning, fire control, partition and other land use
and similar applicable laws.

 

11. Material Contracts

 

11.1 In addition to the provisions of the Agreement, any agreement, document or
arrangement concluded by the Target Company as a party shall be free of any
relevant non-performance, breach of contract negligence that may lead to any
request of right that exists by the Signing Date of the Agreement and will have
significantly adverse effect to the Target Company. There shall not be any
possibility for the request of right to occur or any circumstances which may
trigger the request of right.

 

11.2 On the actual knowledge of each Warrantor or what shall be reasonably known
after proper inquiry or doing duty of care, all Parties that conclude the
Agreement with the Target Company or incur obligation to the Target Company
shall not violate the Agreement with the Target Company or the obligations to
the Target Company. The Target Company shall not violate any agreement or
agreements it concludes as a party (such agreement or agreements are still in
force and/or uncompleted on the Signing Date and Closing Date of the Agreement)
to cause significant adverse effect on the Target Company.

 

11.3 On the actual knowledge of each Warrantor or what shall be reasonably known
after proper inquiry or doing duty of care, there shall not be any offer, bid,
or similar matter that has significant adverse effect on overall business or
financial position of the Target Company.

 

11.4 The Target Company shall not conclude or assume any contract, transaction,
arrangement or obligation that meets the following conditions (such contract,
transaction, arrangement or obligation is still in force and/or uncompleted on
the Closing Date, and the amount of money involved is more than RMB 300,000,
except for those obligations of the Target Company under these contracts,
transactions, arrangements or obligations that have already been disclosed
accurately in the disclosure letter): special or unusual nature, or beyond the
scope of the regular service.

 

11.5 On the actual knowledge of each Warrantor or what shall be reasonably known
after proper inquiry or doing duty of care, any of the group companies shall not
be subject to any default remedial responsibility or obligation.

 

11.6 On the Signing Date, the Agreement, all contracts or arrangements concluded
by the Target Company (such contract or arrangement is still in force and/or
incomplete on the Closing Date) shall be concluded on the basis of fair trade,
and any profits or financial position of the Target Company shall not be
affected by any contract or arrangement that has not been concluded on the basis
of fair trade.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

12. Related Party Transaction

The transaction (including but not limited to occupied fund, financing
providing, procurement, license, credit and debt, etc.) between the Target
Company and each Warrantor and its related party has been adequately disclosed.
In other case, there shall be no other transaction between the Target Company
and each Warrantor and its related party. Commercial terms concerning related
party transaction between the above mentioned parties are fair and just, without
situations damaging the interest or increasing the burden of the Target Company.

 

13. Environment

The Target Company does not have any major violation to applicable laws or
regulations concerning environmental protection. The Company has always
substantially observed applicable international conventions/treaties,
international standards, international industrial codes and applicable laws,
regulations, industrial codes, guidelines, documents and standards related to
environmental protection issued by the local government of the operation place.
In addition, the Target Company has never received any related complaints,
protests, warnings or punishments, etc..

 

14. Tax

 

14.1 The Target Company has gone through all the related tax registrations
according to related laws and the requirement of the tax authority. The Company
has gone through the tax declaration in time and paid adequate tax timely. There
is no tax dispute, nor are there any other cases that are likely to cause any
punishment to the Target Company. As regarded to the taxable payment or the
possible tax ability of the Target Company, it has adequately made provision or
published in items of the account.

 

14.2 Target Companies have paid all the due taxes payable, tariff and levy. As
far as each Warrantor concerns, or after appropriate inquiry or with discreet
obligation, these Companies shall be known as companies under no investigations
from tax authorities.

 

15. Full Disclosure

 

15.1 After the Buyer expresses the intention to buy share from the Seller or
subscribes any shares, for all information provided by the Warrantor to the
Buyer or to any of its representatives, or provide by other parties representing
Warrantors to the Buyer or to any of its representatives, these information in
all aspects shall be true and accurate. In addition, there shall be no facts or
terms not in written form provided to the Buyer or to any of its representatives
that make the above mentioned information untrue or misleading.

 

15.2 All Warrantors do not know any truth or situations related to them or their
target businesses that may cause major adverse impact, or any truth or
situations yet to be disclosed in any document that may influence the Buyer’s
decision to buy shares from the Seller or subscribe shares according to clauses
hereof after appropriate estimation.

 

15.3 For all representations and warranties of each Warrantor hereunder, and
those provided or to be provided to the Buyer according to the Agreement, or
those related to transactions proposed hereunder, there contains no false
statement with any material facts and will not contain any false statement with
material facts. In addition, all above mentioned representations and warranties
do not and will not miss any material facts that may make the statement
thereunder misleading.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Part II Payment Guarantee of the Remaining Consideration

 

1. Target Business and Target Asset

 

1.1 Before the Payment Date of the Remaining Consideration, the Target Business
is mainly operated in Taiwan, Russia and Brazil. No business is operated in
other places.

 

1.2 In completing the transaction, before transferring the Target Business and
all Target Assets necessary or related to the operating of Target Business to
the Hong Kong Company and WFOE, each Warrantor is the only legal title holder of
the Target Business and Target Asset, with no encumbrance attached, including
the right to file a lawsuit against infringement act.

 

1.3 After transferring the Target Business and Target Assets to the Hong Kong
Company and WFOE, assets (including Target Assets) legally held, occupied or
controlled by each group company are under fine condition with no encumbrance
attached. These assets constitute the necessary asset, property and right of the
group company to conduct the Target Business. Only based on these assets, the
Target Business can be operated with the Target Asset in the form and scale of
the Seller, Kunlun Beijing, Kunlun Guangzhou and Kunlun Korea before the Payment
Date of the Remaining Consideration.

 

2. License

Every group company has legally and effectively operated the Target Business in
major operation places (namely Taiwan, Russia and Brazil) without violating any
applicable laws. As far as the Seller knows, no possible fact may make the local
target business operation of the group company illegal or fail to guarantee the
Target Business to be further operated in the way and scale of the time before
the Signing Date of each Warrantor.

 

3. Intellectual Property and Business Secrets

 

3.1 In carrying out the transaction, before transferring intellectual property
to the Hong Kong company and WFOE, each Warrantor is the only legal title holder
of intellectual property, with no encumbrance attached, including the right to
file a lawsuit against infringement act. There is no pending or intended appeal
questioning the effectiveness, enforceability, scope, clauses or other aspects
of any intellectual property. Moreover, no intellectual property is wholly or
partially identified as invalid or unenforceable due to any reason in any
appeal.

 

3.2 After transferring intellectual property to the Hong Kong Company and WFOE,
every group company legally holds intellectual property, with no encumbrance
attached. The held intellectual property is adequate to enable every group
company after the Payment Date of the Remaining Consideration according to the
Closing Date to operate the Target Business with the intellectual property in
the state when the transaction is carried out before the intellectual property
is transferred to the Hong Kong Company and WFOE.

 

3.3 Each Warrantor has taken appropriate measures to protect the confidentiality
and value of all of its business secrets. Unless as specified in valid, proper
and unviolated confidentiality and/or license agreement, no one has used,
disclosed or discovered any business secret related to the Target Business. For
their own interests (as appropriate), related employees and consultants have
signed the Intellectual Property Confidentiality Agreement. According to the
Agreement, every employee and consultant has transferred every intellectual
property to the Target Group (if any) and agrees to keep the confidentiality of
all business secrets.

 

3.4 Each Warrantor or any previous owner of the intellectual property has not
received any notification of any threatened-to-be, pending or ongoing appeal
concerning intellectual property or other actual or claimed intellectual
property violation involving any third party. In addition, each Warrantor or any
previous owner does not know any reason to anticipate any fact or situation that
may cause any appeal of this kind.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

3.5 Each Warrantor or any previous owner of the intellectual property has never
authorized a third party of the right to use any intellectual property or other
rights.

 

3.6 All reward and payment to the inventor of any intellectual property required
by laws or other reward or payment to the creator or designer has been fully
paid to the related inventor, designer and creator.

 

3.7 There is no third party registering or using other intellectual property
(including the trade mark) related to any Target Business (whether the
intellectual property has been registered or not, registration application
included), or registering or using any domain name with the same or similar name
of the ones owned or used by the Target Company, or used in other ways of
business (including the Target Business).

 

4. Information Technology

 

4.1 Each Warrantor shall provide all information technology (including but not
limited to software under developing), statistics of registered players and all
details of the historic operation data used by the Target Business to the Target
Group on or before the Payment Date of the Remaining Consideration. Afterwards,
the Target Group becomes the only legal and beneficial owner of the
corresponding information technology with no encumbrance attached under this
situation, or the Target Group becomes the legal licensee of this information
technology.

 

4.2 All information technology of the Target Business is in fine working
condition and is maintained according to good industrial conventions.

 

4.3 Each Warrantor has provided the details of all agreements and arrangements
related to the information technology established by the Target Business or from
which they benefit on or before the Payment Date of the Remaining Consideration.

 

4.4 Any information technology of the Target Business shall not be the subject
of any lawsuit or other disputes or claim for rights.

 

4.5 The Target Business has not encountered any suspension in business or
operation because of the following terms: (i) any security flaw related to any
information technology, (ii) any breakdown of any information technology
(whether it is caused by any flaw, virus, defect or other reason), under
capacity or other sub-standard performance, or (iii) any information technology
breakdown, suspension or operation with defects due to the occurrence or
treatment of any date. There shall be no situation that may or is estimated to
cause any suspension of this kind.

 

4.6 All necessary or needed information technology or business information of
the Target Business shall not be directly or indirectly impaired because of the
transaction proposed hereunder.

 

4.7 Any information technology used by each Warrantor in this Target Business
did not violate or use without authorization the information technology of any
third party twelve (12) months before the Payment Date of the Remaining
Consideration.

 

5. Information Saved by the Server

All servers’ information of each Warrantor in the Target Business is true,
accurate and complete at the payment time on the Payment Date of the Remaining
Consideration and the information is not mastered or known by any third party
except each Warrantor.

 

6. Material Contract

Regarding the Target Business, each Warrantor remains in fine relationship with
related users, show hosts, distributors, servers and broadband providers and
other stake holders to this business. Therefore the continuity of the Target
Business can be maintained without service suspension because of the transfer of
contract or the change of servers.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

7. User

The Target Group has not received any notification and no party has any reason
to believe that in any time after the Payment Date of the Remaining
Consideration the Target Group will be unable to get steady income from the
current users of the Target Business, or the number of future users of the
Target Business will have a great decrease comparing with the previous income.

 

8. Employment

Each Warrantor has appropriately terminated the employment contract with
employees in the Target Asset on or before the Payment Date of the Remaining
Consideration and has paid all fees related to the termination of employment
contract including economic compensation.

 

9. Full Disclosure

 

9.1 After the Buyer expresses the intention to buy share from the Seller or
subscribes any shares, for all information provided by the Warrantor to the
Buyer or to any of its representatives, or provide by other parties representing
Warrantors to the Buyer or to any of its representatives, these information in
all aspects shall be true and accurate. In addition, there shall be no facts or
terms not in written form provided to the Buyer or to any of its representatives
that make the above mentioned information untrue or misleading.

 

9.2 Each Warrantor does not know any truth or situations related to them or
their Target Businesses that may cause major adverse impact, or any truth or
situations yet to be disclosed in any document that may influence the Buyer’s
decision to buy shares from the Seller or subscribe shares according to clauses
hereof after appropriate estimation.

 

9.3 For all representations and warranties of each Warrantor hereunder, and
those provided or to be provided to the Buyer according to the Agreement, or
those related to transactions proposed hereunder, there contains no false
statement with any material facts and will not contain any false statement with
material facts. Also, all above mentioned representations and warranties do not
and will not miss any material facts that may make the statement thereunder
misleading.

Part III Warrantors’ Guarantee Concerning Target Business and Target Asset

 

1. Compliance with Laws

 

1.1 The operation of Target Business and Target Asset does not violate and has
never violated any applicable laws, including national laws and regulations and
local rules and regulations applied to the Target Business and Target Assets
issued in the judicial field of the Target Business.

 

1.2 Except items to be discussed herein, the completion of the transaction
hereunder will not (i) constitute the breach of any clause of any agreement
related to the Target Business and Target Asset, or bring any right to cease,
terminate or bring forward any right or obligation about the Target Business or
Target Asset under any clause of any contract, or lead to the loss of any
interest of the Target Business and Target Asset under any clause of any
contract, or lead to any increase of the current effective interest rate of any
debt related to the Target Business and Target Asset; (ii) make any encumbrance
out of the Target Asset; or (iii) make it impossible or difficult for the Hong
Kong Company and WFOE to own and operate the Target Business and Target Asset in
its intended way.

 

1.3 All contracts related to the Target Business and Target Asset are effective
and constitute the binding obligation of contracting parties. At the same time
all major aspects of the contract shall be observed. No cease notification or
notification of termination intention has been received.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

1.4 None of the following events has existed or occurred (whether notification
or passage of time is needed): (i) that may constitute or lead to the violation
or failure to observe any applicable laws of the Target Business or Target
Asset, or (ii) that may lead the Hong Kong Company and WFOE obliged to perform
any remedial action or assume the whole or partial cost of the remedial action.
In addition, concerning the Target Business and Target Asset, each Warrantor has
not received from any government authorities (x) any actual, alleged, possible
or potential breach or failure to observe any applicable laws, or (y) any
actual, alleged, possible or potential remedial action or any notification or
other message (whether in oral or written form) to assume the whole partial cost
of the remedial action.

 

2. No Appeal or Lawsuit

 

2.1 There is no pending or threatened-to-be issued appeal or lawsuit that is
issued against or influences the Target Business or Target Asset. Neither the
Target Business nor the Target Asset is involved in any form in the appeal that
has already or is predicted to bring adverse influence separately or
collectively. There is no fact or situation that may lead the appeal to
investigation and punishment.

 

2.2 There is no pending judgment, court order or arbitral decision against the
Target Business and Target Asset, nor does any detention, execution or procedure
of the above mentioned events exist.

 

3. Financial Data

 

3.1 Financial data shall be accurate and complete, reflecting the actual
situation and financial condition and value of the Target Business and Target
Asset on corresponding date in a true, comprehensive and just manner;

 

3.2 Financial data is prepared according to the US Generally Accepted Accounting
Principle and/or Chinese Accounting Standards;

 

3.3 Financial data have disclosed the Target Asset, the value of the Target
Business for the purpose of transaction and other significant items in an
accurate, complete, true, comprehensive and just manner.

 

4. Events After September 30, 2013

 

4.1 From September 30, 2013, except those for the purpose of normal operation,
disclosed in the financial data or required by the transaction,

 

(a) all Target Businesses shall be carried out and/or expanded according to the
normal operation practice and/or the actual situation, so as to maintain its
sustainability, without changing any management or operation form of its
business, undertaking or asset, except the change in accordance with the fixed
conventional way and the expansion of business based on the actual situation;

 

(b) There isn’t any event that has any major adverse impact on the Target
Business and Target Asset;

 

(c) The Target Business has paid no capital expenditure over RMB 300,000 or made
any capital commitment over RMB 300,000 outside the normal operation process;

 

(d) The Target Business has not set, arose, assumed or encountered any debt or
guarantee;

 

(e) The Target Business has no (i) reconciliation, or offered or proposed
reconciliation; (ii) lawsuit, investigation, arbitration, procedure or other
claim for rights; or (iii) lawsuit, investigation, procedure or dispute related
to the transaction proposed hereunder;



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

(f) The Target Business is not sold, rented or transferred to others, or is set
or brought to any encumbrance;

 

(g) The Target Business does not violate any clause or regulation of any
contract or any applicable law.

 

5. Real Estate

 

5.1 Each Warrantor (before the completion of the reorganization plan) and the
Hong Kong Company and WFOE (after the completion of the reorganization plan)
enjoys or has the legal and beneficial ownership and other rights or interests
over any real estate (if any) needed for its operating Target Business and
Target Asset.

 

5.2 Every lease shall constitute the entire agreement of the corresponding real
estate with each Warrantor (before the completion of the reorganization plan)
and the Hong Kong Company and WFOE (after the completion of the reorganization
plan) as a party. The authentic and complete copy of every lease, attached with
all amendment, revision and correction, has been submitted to the Buyer. Every
lease validly exists. It can be implemented to every party according to its
clauses and every lease has gone through necessary registration and filing. On
the Closing Date or the Payment Date of the Remaining Consideration, all
prerequisites for the implementation of every lease have been satisfied. Each
Warrantor (before the completion of the reorganization plan) and the Hong Kong
Company and WFOE (after the completion of the reorganization plan) have accepted
and actually occupied the corresponding real estate without subleasing,
releasing or pledging its leasehold interest.

 

5.3 Each Warrantor (before the completion of the reorganization plan) and the
Hong Kong Company and WFOE (after the completion of the reorganization plan)
have always timely paid any rent or other expenditures and costs according to
the lease. Under any lease, there is no violation or violation event of each
Warrantor (before the completion of the reorganization plan) and the Hong Kong
Company and WFOE (after the completion of the reorganization plan) that has not
been remedied or is still under investigation. Also there is no event that may
constitute violation or violation event upon the issuance of notification or
along the passage of time or both, nor does there exist any pending or possible
expropriation, confiscation, dispute, claim for rights, requirement or other
similar procedure that is related to or may have adverse effect on the
consistent use or ownership of any lease.

 

5.4 The landlord of every lease has the full ownership of real estate under the
lease, with property defect not attached. Every real estate under any lease is
in all aspects in accordance with laws and suitable for the business operation
of each Warrantor (before the completion of the reorganization plan) and the
Hong Kong company and WFOE (after the completion of the reorganization plan).
When the use, occupation and operation of every lease and each Warrantor (before
the completion of the reorganization plan) and the Hong Kong Company and WFOE
(after the completion of the reorganization plan) follows the way the real
estate under the lease is currently used, occupied and operated, the applicable
laws concerning the construction, planning, fire protection, partition and the
use of the lands will not be violated.

 

6. Material Contracts

 

6.1 Unless otherwise stipulated in the Agreement, there is no claim in any
agreement, document or arrangement for or related to the Target Business and
Target Asset, the failure to observe or the breach of which may lead to major
adverse impact on the whole Target Business and target asset. Nor will there be
any possibility or any situation possible for the claim of this kind.

 

6.2 On the actual knowledge of each Warrantor or what shall be reasonably known
after proper inquiry or doing duty of care, all involved parties under the
Agreement related to the Target Business do not violate the Agreement or the
obligation hereunder.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

6.3 On the actual knowledge of each Warrantor or what shall be reasonably known
after proper inquiry or doing duty of care, there is no offer, bid or similar
event that will have great adverse impact on the Target Business and Target
Asset.

 

6.4 The Target Business does not establish or assume any contract, transaction,
arrangement or responsibility of the following kind (except that such contract,
transaction, arrangement or responsibility is still effective and/not completed
on the Closing Date or the Payment Date of the Remaining Consideration, and the
amount of the contract, transaction, arrangement or responsibility exceeds RMB
300,000, but the obligation of each Warrantor (before the completion of the
reorganization plan) and the Hong Kong Company and WFOE (after the completion of
the reorganization plan) under the contract, transaction, arrangement or
responsibility is accurately reflected in the financial data): the nature is
special or abnormal or beyond the scope of normal business.

 

6.5 All contracts or arrangements related to the Target Business (such contract
or arrangement is still effective or not completed on the Closing Date or the
Payment Date of the Remaining Consideration) are established on the basis of
fair trade. In addition, the profit or financial condition of any Target
Business is not affected by any contract or arrangement that is not established
on the basis of fair trade.

 

7. Employment

 

7.1 On the Signing Date, Closing Date and the Payment Date of the Remaining
Consideration of the Agreement, there is no requirement, claim for compensation,
reimbursement (whether according to applicable laws or others) or other payment
from the current or former employees, directors or other administrative staff of
the Target Business or their family inheritors or family members.

 

7.2 On the Signing Date, Closing Date and the Payment Date of the Remaining
Consideration of the Agreement, employees of the Target Business are not
involved in any trade or industrial dispute or any fact that may be related to
any industrial dispute. The fact is known or become known after proper query.

 

7.3 On the Signing Date, Closing Date and the Payment Date of the Remaining
Consideration of the Agreement, unless otherwise stipulated in the applicable
laws of the related jurisdiction or disclosed in the financial data, former or
current administrative staff or employees of the Target Business or their family
members have no other retirement payment, annuity, pension or similar welfare,
nor do they be planned to enjoy this welfare in the future.

 

7.4 Except the transaction proposed hereunder, employees of the Target Business
are not set to have share option plan, share incentive plan or similar plans.

 

7.5 On the Signing Date, Closing Date and the Payment Date of the Remaining
Consideration of the Agreement, excepting working for each Warrantor (before the
completion of the reorganization plan) and the Hong Kong Company and WFOE (after
the completion of the reorganization plan), employees of the Target Business do
not engage in business the same as or similar to the Target Business, unless the
one disclosed by each Warrantor in the disclosure letter of the Agreement.

 

8. Tax

 

8.1 Tax related to the Target Business has gone through all the related tax
registrations according to related laws and the requirement of the tax authority
and paid tax in full timely. There is no tax dispute, nor are there any other
cases that are likely to cause any punishment to the Target Company. As regarded
to the taxes payable or the possible tax ability of the Target Business, it has
adequately made provision or disclosed in the financial data.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

8.2 Target Companies have paid all the due taxes payable, tariff and levy. As
far as each Warrantor concerns, or after appropriate inquiry or with discreet
obligation, these Companies shall be known as companies under no investigations
from tax authorities.

Part IV Representations and Warranties of Each Warrantor

 

1. Establishment, Good Credit Standing and Qualification

Each Warrantor is (1) a valid existing limited company with good credit
standing, legally established according to the local applicable laws. Its
establishment has obtained the approval of all government authorities (if
necessary); (2) has all necessary rights and authorization to own and operate
its property and develop its business, and sign, deliver and perform the
Agreement and the transaction proposed hereunder; (3) has the qualification for
trade transaction; has all necessary license and qualification for the business
operation and owns good credit standing in every jurisdiction calling for the
due qualification; and (4) has always developed its business legally since its
establishment.

 

2. Authorization

 

2.1 Each Warrantor has taken all necessary measures to make it possible to
authorize, sign and deliver the Agreement and perform obligations hereunder. The
Agreement and other agreement and/or instrument that make each Warrantor a party
accordingly constitute its effective and legally binding obligations which can
be implemented according to its clauses.

 

2.2 When signing, delivering or performing the Agreement or completing the
transaction proposed hereunder, each Warrantor does not need to get other extra
permission from any person except those already obtained on the Closing Date
and/or the Payment Date of the Remaining Consideration.

 

3. Seller’s Shares and Share to Be Subscribed

 

3.1 Seller’s Shares bought by the Buyer (i) have been officially issued and paid
in full amount, (ii) shall transfer to the Buyer on the Closing Date the
ownership which is partially effective to the Seller’s Shares with no alienation
restriction and other encumbrance attached. And all rights and interests
attached to the Seller’s Shares shall be transferred.

 

3.2 According to the clause hereof, the Target Company shall transfer the
ownership of the shares to be subscribed which is appropriately effective with
no alienation restriction and other encumbrance attached. And all rights and
interests attached to the share shall be transferred.

 

4. Non-violation

Each Warrantor’s signing, delivering and performing of the Agreement or
completing of the transaction proposed hereunder will not (i) constitute
conflict against any applicable laws; (ii) constitute the violation of any
clause of any contract, or bring any right to cease, terminate or bring forward
any right or obligation under any clause of any contract, or lead to the loss of
any interest of the Target Business and Target Asset under any clause of any
contract, or lead to any increase of the current effective interest rate of any
debt related to the Target Business and Target Asset; or (iii) make any
encumbrance out of any asset or property of each Warrantor (unless otherwise
clearly agreed in the transaction document of each party).

 

5. Insolvency

Each Warrantor will not or has no reason to believe that there will be
insolvency or unpayable debt in the foreseeable future according to applicable
laws. No compromise with the creditor or other related legal process, or any
liquidation, bankruptcy or other dissolution procedure involving each Warrantor
exists or is believed to take place in the foreseeable future. In addition, as
far as each Warrantor knows, there isn’t any event that may trigger this legal
process according to applicable laws.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

6. No Claim or Lawsuit

There is no pending or threatened-to-be claim related to any aspect of the
Target Group or Target Business or Target Asset, against or influencing each
Warrantor or its related party.

Part V Representations and Warranties of the Buyer

 

1. Establishment, Good Credit Standing and Qualification

The Buyer is a valid existing company with good credit standing appropriately
established according to applicable laws of British Virgin Islands. The Buyer
has all necessary corporate rights and authorization for signing and delivering
the Agreement and performing the transaction hereunder.

 

2. Authorization

The Buyer has the full right and authorization to establish this Agreement. When
the signing and delivery of the Agreement is valid, the Agreement constitutes
valid and legally binding obligations which can be implemented accordingly.

 

3. Non-violation

The Buyer’s signing, delivering and performing of the Agreement or completion of
the transaction hereunder will not (i) constitute conflict against any
applicable laws, whether along with the passage of time or upon notification;
(ii) constitute dispute against any applicable laws; or (iii) constitute the
violation of any clause of any contract, or bring any right to cease, terminate
or bring forward any right or obligation under any clause of any contract, or
lead to the loss of any interest of the Buyer under any clause of any contract.



--------------------------------------------------------------------------------

Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been separately filed with the SEC.

 

 

Annex III Reorganization Plan

 

Step 1:   The Seller establishes the Target Company in the British Virgin
Islands according to the local laws five (5) business days after the Signing
Date. Step 2:   The Target Company invests and establishes a limited company
(“the Hong Kong Company”) in Hong Kong according to the laws of Hong Kong.
Step 3:   The Hong Kong Company invests and establishes a wholly foreign owned
enterprise (WFOE) in Beijing, China according to the law of the PRC. Step 4:  

 

(A) The Hong Kong Company accepts the Target Business and Target Asset from the
Seller and Kunlun Korea, including the listed asset and contract in Part III of
Annex IV and the listed asset and employees in Part IV of the same Annex; and

 

(B) WFOE transfers the Target Business and Target Asset from Kunlun Beijing and
Kunlun Guangzhou, including the listed asset and employees in Part I of Annex IV
and asset and employees in Part IV of the same Annex.

 

(C) According to items (A) and (B), the Hong Kong Company and WFOE keep the
consideration of the corresponding Target Business and Target Asset in the form
of accounts payable into the financial statements of Hong Kong Company and WFOE
(“Amount of Accounts Payable”). In the process of reorganization, no actual
payment will be performed.